

Execution








CREDIT AGREEMENT




by and among


OHA INVESTMENT CORPORATION,
as Borrower


THE LENDERS FROM TIME TO TIME PARTY HERETO


and


MIDCAP FINANCIAL TRUST,
as Administrative Agent


















Dated as of September 9, 2016




EAST\126926138.18

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I
DEFINITIONS; CONSTRUCTION    1

Section 1.1.
Definitions    1

Section 1.2.
Classifications of Loans    30

Section 1.3.
Accounting Terms and Determination    30

Section 1.4.
Terms Generally    30

Section 1.5.
Knowledge    31

ARTICLE II
AMOUNT AND TERMS OF THE LOANS    31

Section 2.1.
Term Loans    31

Section 2.2.
Interest Elections    32

Section 2.3.
Optional Reduction and Termination of Commitments; Repayment of Loans; Maturity
Date Extension    33

Section 2.4.
Evidence of Indebtedness    33

Section 2.5.
Prepayments    34

Section 2.6.
Interest on Loans    35

Section 2.7.
Fees    35

Section 2.8.
Computation of Interest and Fees    35

Section 2.9.
Inability to Determine Interest Rates    35

Section 2.10.
Illegality    36

Section 2.11.
Increased Costs    36

Section 2.12.
Funding Indemnity    37

Section 2.13.
Taxes    37

Section 2.14.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    40



EAST\126926138.18    -i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 2.15.
Mitigation of Obligations    41

Section 2.16.
Replacement of Lenders    42

Section 2.17.
Defaulting Lenders    42

Section 2.18.
Cash Management    43

ARTICLE III
CONDITIONS PRECEDENT TO LOANS    44

Section 3.1.
Conditions To Effectiveness    44

Section 3.2.
Delivery of Documents    46

Section 3.3.
Conditions to all Borrowings    46

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    46

Section 4.1.
Existence; Power    46

Section 4.2.
Organizational Power; Authorization    47

Section 4.3.
Governmental Approvals; No Conflicts    47

Section 4.4.
Financial Statements    47

Section 4.5.
Litigation and Environmental Matters    47

Section 4.6.
Compliance with Laws and Agreements    48

Section 4.7.
Investment Company Act, Etc    48

Section 4.8.
Taxes    48

Section 4.9.
Margin Regulations    48

Section 4.10.
ERISA    48

Section 4.11.
Ownership of Property    48

Section 4.12.
Disclosure    49



-ii-
EAST\126926138.18

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 4.13.
Labor Relations    49

Section 4.14.
Subsidiaries    49

Section 4.15.
Insolvency    49

Section 4.16.
OFAC    49

Section 4.17.
Patriot Act    50

ARTICLE V
AFFIRMATIVE COVENANTS    50

Section 5.1.
Financial Statements and Other Information    50

Section 5.2.
Notices of Material Events    52

Section 5.3.
Existence; Conduct of Business    52

Section 5.4.
Compliance with Laws, Etc    53

Section 5.5.
Payment of Obligations    53

Section 5.6.
Books and Records    53

Section 5.7.
Visitation, Inspection, Etc    53

Section 5.8.
Maintenance of Properties; Insurance    53

Section 5.9.
Use of Proceeds    53

Section 5.10.
Maintenance of RIC Status and Business Development Company    54

Section 5.11.
Additional Subsidiaries; Additional Collateral    54

Section 5.12.
Compliance with Underwriting Policies    54

Section 5.13.
Disclosure Updates; Lender Meetings    54

Section 5.14.
Post-closing Covenants    54

ARTICLE VI
FINANCIAL COVENANTS    55



-iii-
EAST\126926138.18

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 6.1.
Maximum Debt to Tangible Net Worth Ratio    55

Section 6.2.
Minimum Liquidity    55

Section 6.3.
Maximum Debt to Fair Market Value Ratio    55

Section 6.4.
Percentage of Liquid Portfolio Investments    55

ARTICLE VII
NEGATIVE COVENANTS    55

Section 7.1.
Indebtedness and Preferred Equity    55

Section 7.2.
Negative Pledge    56

Section 7.3.
Fundamental Changes    57

Section 7.4.
Restricted Payments    57

Section 7.5.
Sale of Assets    58

Section 7.6.
Transactions with Affiliates    59

Section 7.7.
Restrictive Agreements    59

Section 7.8.
Sale and Leaseback Transactions    60

Section 7.9.
Hedging Transactions    60

Section 7.10.
Accounting Changes    60

Section 7.11.
Amendment to Material Documents    60

Section 7.12.
Intercompany Investments    60

Section 7.13.
Payments of Unsecured Longer-Term Indebtedness    60

ARTICLE VIII
EVENTS OF DEFAULT    61

Section 8.1.
Events of Default    61

Section 8.2.
Application of Proceeds from Collateral    63



-iv-
EAST\126926138.18

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE IX
THE ADMINISTRATIVE AGENT    64

Section 9.1.
Appointment of Administrative Agent    64

Section 9.2.
Nature of Duties of Administrative Agent    64

Section 9.3.
Lack of Reliance on the Administrative Agent    64

Section 9.4.
Certain Rights of the Administrative Agent    65

Section 9.5.
Reliance by Administrative Agent    65

Section 9.6.
The Administrative Agent in its Individual Capacity    65

Section 9.7.
Successor Administrative Agent    65

Section 9.8.
Authorization to Execute other Loan Documents    66

ARTICLE X
MISCELLANEOUS    66

Section 10.1.
Notices    66

Section 10.2.
Waiver; Amendments    67

Section 10.3.
Expenses; Indemnification    69

Section 10.4.
Successors and Assigns    70

Section 10.5.
Governing Law; Jurisdiction; Consent to Service of Process    73

Section 10.6.
WAIVER OF JURY TRIAL    73

Section 10.7.
Right of Setoff    74

Section 10.8.
Counterparts; Integration    74

Section 10.9.
Survival    74

Section 10.10.
Severability    74

Section 10.11.
Confidentiality    75



-v-
EAST\126926138.18

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 10.12.
Interest Rate Limitation    75

Section 10.13.
Reserved    76

Section 10.14.
Patriot Act    76

Section 10.15.
NO ORAL AGREEMENTS, WAIVER    76

Section 10.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    76





-vi-
EAST\126926138.18

--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
September 9, 2016, by and among OHA INVESTMENT CORPORATION (formerly known as
NGP CAPITAL RESOURCES COMPANY), a Maryland corporation (the “Borrower”), the
several banks and other financial institutions from time to time party hereto
(the “Lenders”), and MIDCAP FINANCIAL TRUST, in its capacity as Administrative
Agent for the Lenders (the “Administrative Agent”).
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:
Article I

DEFINITIONS; CONSTRUCTION
Section 1.1.
    Definitions. In addition to the other terms defined herein, the following
terms used herein shall have the meanings herein specified (to be equally
applicable to both the singular and plural forms of the terms defined):
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, the greater of (a) one percent (1%) per annum or (b) the rate
determined by Administrative Agent (rounded upwards, if necessary, to the next
1/100th%) by dividing (i) LIBOR for the Interest Period, by (ii) the sum of one
minus the daily average during such Interest Period of the aggregate maximum
reserve requirement (expressed as a decimal) then imposed under Regulation D of
the Board of Governors of the Federal Reserve System (or any successor thereto)
for “Eurocurrency Liabilities” (as defined therein).
“Administration Agreement” shall mean that certain Administration Agreement,
dated as of September 30, 2014, by and between Borrower and Investment Advisor.
“Administrative Agent” shall have the meaning assigned to such term in the
opening paragraph hereof.
“Administrative Agent Fee” shall have the meaning set forth in the Fee Letter.
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
“Advance Rate” shall mean the advance rate applicable to a specified category of
Portfolio Investment during a specified time period, in each case as set forth
in the following table:


EAST\126926138.18

--------------------------------------------------------------------------------





Investment Category
First 6-Month Period
Second 6-Month Period
Final Period
Pool A Investment
67.0%
64.0%
61.0%
OCI Investment
40.0%
40.0%
40.0%
New Illiquid Investment
40.0%
40.0%
40.0%
Pool B Investment
15.0%
12.5%
10.0%



Notwithstanding the foregoing, the following provisions shall apply to the
determination of the Advance Rate as of any date:
(i)
With respect to any Pool A Investment owned as of the Closing Date that is
classified as Illiquid (whether classified as such on Schedule I hereto or on
any subsequent date), if such Portfolio Investment is determined in accordance
with the Valuation Methodology as of any date to have a Fair Market Value of
less than 70% of par, the applicable Advance Rate for such Portfolio Investment
shall be 40% from and after such date of classification and for so long as such
conditions exist;

(ii)
Each New Illiquid Investment shall have a 40% Advance Rate, unless the
Administrative Agent, in its sole discretion, approves the classification of
such Portfolio Investment as a “Pool A Investment” in which case the Advance
Rate applicable to Pool A Investments shall apply (but subject, in all cases, to
these clauses (i) through (vii));

(iii)
With respect to any Portfolio Investment that is classified as Liquid (other
than any Pool B Investment or the OCI Investment), if such Portfolio Investment
is determined in accordance with the Valuation Methodology to have a Fair Market
Value in excess of 40% of par on any date, such Portfolio Investment shall be
deemed to be a “Pool A Investment” and the Advance Rate applicable to Pool A
Investments shall apply (but subject, in all cases, to these clauses (i) through
(vii));

(iv)
With respect to any Portfolio Investment that is classified as Liquid (other
than any Pool B Investment or the OCI Investment), if such Portfolio Investment
is determined in accordance with the Valuation Methodology to have a Fair Market
Value of less than 40% of par on any date, the applicable Advance Rate for such
Portfolio Investment shall be 40%;

(v)
The OCI Investment shall have a 40% Advance Rate; provided that the OCI
Investment may be classified as a “Pool A Investment” and be subject to the
Advance Rate applicable to Pool A Investments in the sole discretion of the
Administrative Agent upon demonstration in the underlying Obligor’s financial
statements (to the satisfaction of the Administrative Agent in its sole
discretion) of (1) no less than $4,000,000 of annualized EBITDA (based on
trailing six-month performance) and (2) a leverage ratio (as calculated by the
Administrative Agent in its Permitted Discretion)) of no greater than 4.0, in
each case, after giving effect to the finalized new Texas Medicaid reimbursement
rate regime (including permanent reversal of the Texas Medicaid reimbursement
rate proposal or a less than 5% reimbursement rate cut in the Texas Medicaid
reimbursement program);



EAST\126926138.18    2

--------------------------------------------------------------------------------





(vi)
With respect to the ATP/Bennu Investment, the Administrative Agent may, in its
sole and absolute discretion, increase the Advance Rate to 40% upon (A) the
satisfactory resolution of all outstanding litigation pending against the
underlying Obligors of the ATP/Bennu Investment (as determined by the
Administrative Agent in its sole and absolute discretion) and (B) a
determination by the Administrative Agent (in its sole and absolute discretion)
of the long term sustainability of projects and cash flow of such Obligors (an
“ATP/Bennu Advance Rate Adjustment”); and

(vii)
Any asset or investment (i) constituting Excluded Collateral, (ii) Margin Stock,
or (iii) not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent (subject only to Liens described in clauses (viii) and
(ix) of the definition of “Permitted Encumbrances” and excluding the Castex
Investment, so long as the Castex Investment shall be owned directly by a Loan
Party), shall have an Advance Rate of 0%.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly through one or more intermediaries, of the power to vote ten percent
(10%) or more of any class of voting Equity Interests of such Person or to
direct the management and policies of a Person, whether through the ownership of
Equity Interests, by contract, or otherwise. Anything to the contrary
notwithstanding, the term “Affiliate” shall not include any Person that
constitutes an investment held by the Borrower or any of its Subsidiaries in the
ordinary course of business.
“Aggregate Credit Exposure” shall mean, with respect to any Lender, the sum of
(i) the aggregate outstanding principal balance of the Loans held by such Lender
at such time, and (ii) the aggregate undrawn Delayed Draw Term Loan Commitments
held by such Lender at such time.
“Agreement” shall have the meaning assigned to such term in the opening
paragraph hereof.
“Applicable Distribution Percentage” means, as of any date upon which the
Borrower desires to make a Restricted Payment pursuant to Section 7.4(c), (a)
110%, if as of such date no Payment Default or Event of Default has occurred and
is continuing, (b) 102%, if an Event of Default has occurred and is continuing
as of such date but no Material Event of Default has occurred and is continuing
as of such date, and (c) 0%, if a Material Event of Default has occurred and is
continuing as of such date.
“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.
“Applicable Margin” shall mean (a) with respect to Eurodollar Loans, 5.35%, and
(b) with respect to Base Rate Loans, 4.35%.
“Approved Dealer” shall mean (a) in the case of any Investment that is not a
U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934 of nationally recognized standing or an
Affiliate thereof, (b) in the case of a U.S. Government Security, any primary
dealer in U.S. Government Securities and (c) in the case of any foreign
Investment, any foreign bank or broker-dealer of internationally recognized
standing or an Affiliate thereof.


EAST\126926138.18    3

--------------------------------------------------------------------------------





“Approved Fund” shall mean any Person (other than a natural person or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is (a) engaged in making, purchasing, holding
or investing in commercial loans and similar extensions of credit in the
ordinary course of business or (b) temporarily warehouses loans for any Lender
or any Person described in the preceding clause (a), and in either case is
administered, advised or managed by (i) a Lender, (ii) an Affiliate of a Lender
or (iii) a Person (other than a natural person or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person) or an Affiliate of a Person that administers or manages a
Lender; provided, however, in no event shall an Approved Fund include a
Disqualified Institution or a Competitor.
“Approved Pricing Service” shall mean (a) a pricing or quotation service as set
forth in Schedule V or (b) any other pricing or quotation service (i) approved
by the Board of Directors of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent, and (iii) acceptable to the Administrative
Agent in its Permitted Discretion.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto or any other form approved by the
Administrative Agent.
“ATP/Bennu Advance Rate Adjustment” has the meaning set forth in the definition
of Advance Rate.
“ATP/Bennu Investment” means the limited term royalty interests issued by ATP
Oil & Gas Corporation and Bennu Oil and Gas Corporation that are owned by a Loan
Party on the Closing Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title II, United States Code, 11 U.S.C. §§ 101 et seq.,
as amended from time to time.
“Base Rate” means a per annum rate of interest equal to the greater of (a) per
annum rate of interest announced, from time to time, within Wells Fargo Bank
N.A. (“Wells Fargo”) at its principal office in San Francisco as its “prime
rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate;
provided, however, that Administrative Agent may, upon prior written notice to
Borrower, choose a reasonably comparable index or source to use as the basis for
the Base Rate, (b) the Federal Funds Rate plus 50 basis points per annum (any
change in such rates in clauses (a) and (b) to be effective as of the date of
any change in such rate) and (c) and the sum of Adjusted LIBO Rate for an
Interest Period of one month (after giving effect to the one percent (1%) floor
per annum) plus 1.00%.
“Borrower” shall have the meaning assigned to such term in the opening paragraph
hereof.


EAST\126926138.18    4

--------------------------------------------------------------------------------





“Borrower Materials” shall have the meaning provided in Section 10.11(c).
“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which the New York Stock Exchange is closed or on which commercial banks in
Atlanta, Georgia, Washington, D.C. or New York, New York are authorized or
required by law to close and (ii) if such day relates to a borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which dealings in Dollars are carried on in the London
interbank market.
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash” means money, currency or a credit balance in any demand, securities
account or deposit account; provided, however, that notwithstanding anything to
the contrary contained herein, “Cash” shall exclude any amounts that would not
be considered “cash” under GAAP.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (c) commercial paper maturing no more than two hundred
seventy (270) days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia or any United States branch of a
foreign bank having at the date of acquisition thereof combined capital and
surplus of not less than $1,000,000,000 and the short-term debt obligations of
which are rated A-1 (or the equivalent) by each of the rating agencies and, if
it has a term in excess of three months, the long-term debt obligations of which
are rated at least A (or the equivalent) by each of Moody’s and S&P, (e) deposit
accounts (as that term is defined in the UCC) maintained with (i) any bank that
satisfies the criteria described in clause (d) above, or (ii) any other bank
organized under the laws of the United States or any state thereof so long as
the amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, and (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$1,000,000,000 and the short-term debt obligations of which are rated A-1 (or
the equivalent) by each of Moody’s and S&P, having a term of not more than seven
(7) days, with respect to securities satisfying the criteria in clauses (a) or
(d) above, (g) debt securities with maturities of six months or less from the
date of acquisition backed by standby letters of credit issued by any commercial
bank satisfying the criteria described in clause (d) above, and (h) Investments
in money market funds substantially all of whose assets are invested in the
types of assets described in clauses (a) through (g) above.
“Castex Investment” means the redeemable preferred limited partnership units of
Castex Energy 2005, LP owned by OHA Asset Holdings II, LP as of the Closing
Date.


EAST\126926138.18    5

--------------------------------------------------------------------------------





“CFC” shall mean any Person that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code.
“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (ii) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of 45% or more of the outstanding shares of the voting stock of the Borrower;
(iii) occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (x) nominated by
the current board of directors nor (y) appointed by directors so nominated; or
(iv) the Investment Advisor ceases to retain its advisory duties over the
Borrower in effect on the Closing Date.
“Change in Law” shall mean any of the following: (i) the adoption of any
applicable law, rule, regulation or treaty after the date of this Agreement,
(ii) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority after the date of this Agreement, (iii) compliance by any Lender (or
its Applicable Lending Office) (or for purposes of Section 2.11(b), by such
Lender’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Charges” shall have the meaning provided in Section 10.12.
“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 have been satisfied or waived in accordance with Section 10.2,
and which date shall be September 9, 2016.
“Closing Date Term Loan Lender” means, at any time, any Lender that has a
Closing Date Term Loan Commitment or, after the Closing Date, is the holder of
any Closing Date Term Loan.
“Closing Date Term Loan” shall have the meaning set forth in Section 2.1(a).
“Closing Date Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Closing Date Term Loans to the Borrower in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Closing Date
Term Loan Lender after the Closing Date, the amount of the assigned “Closing
Date Term Loans” as provided in the Assignment and Acceptance executed by such
Person as an assignee, as the same may be increased or decreased pursuant to
terms hereof.
“Closing Date Term Loan Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Closing Date Term Loan Commitment, in substantially the form of Exhibit
A-1 hereto.


EAST\126926138.18    6

--------------------------------------------------------------------------------





“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
“Collateral” shall mean (i) all tangible and intangible property, real and
personal, of any Loan Party that is the subject of a Lien granted pursuant to a
Security Document to the Administrative Agent for the benefit of the Lenders to
secure the whole or any part of the Obligations or any Guarantee thereof, and
shall include, without limitation, all casualty insurance proceeds and
condemnation awards with respect to any of the foregoing, provided, however, in
no event shall Collateral include any Excluded Collateral.
“Collateral Base” means, as of any date of calculation, the excess of:
(a) an amount equal to, without duplication, the sum of:
(i)    with respect to Cash and Cash Equivalents, the amount of all Cash and
Cash Equivalents of Loan Parties in excess of $1,000,000 in Controlled Accounts
as of such date;
(ii)    with respect to each Pool A Investment (including, for the avoidance of
doubt, any Liquid Portfolio Investment deemed to be a Pool A Investment), the
product of (A) the Advance Rate applicable thereto and (B)(i) if the Cost of
such Pool A Investment was greater than or equal to 95% of par (calculated as of
the date of purchase) or if it is Liquid, the Fair Market Value of such Pool A
Investment or (ii) if such Pool A Investment is Illiquid and had a Cost less
than 95% of par (calculated as of the date of purchase), the lesser of Cost or
the Fair Market Value of such Pool A Investment;
(iii)    with respect to each OCI Investment, the product of (A) the Advance
Rate applicable thereto and (B) the Fair Market Value of such OCI Investment;
(iv)    with respect to each Pool B Investment, the product of (A) the Advance
Rate applicable thereto and (B) the Fair Market Value of such Pool B Investment;
provided, however, that the aggregate amount for all Pool B Investments under
this clause (iv) shall in no event exceed (x) $6,700,000 during the First
6-Month Period, (y) $4,000,000 during the Second 6-Month Period and (z)
$3,000,000 during the Final Period; provided further that upon the occurrence of
an ATP/Bennu Advance Rate Adjustment, the maximum amount of credit provided with
respect to the ATP/Bennu Investment shall not exceed $5,000,000 and the caps set
forth in the immediately preceding proviso shall be reduced by 70%; and
(v)    with respect to any other asset included in the Collateral Base and not
covered in clauses (i) through (iv) above (including, without limitation, any
New Illiquid Investment), the product of the (A) the Advance Rate applicable
thereto and (B) the Fair Market Value of such New Illiquid Investment;
over
(b) the Excess Concentration Amount as of such date.
For purposes of this definition, the assets of any Subsidiary that is not a
Subsidiary Guarantor shall be excluded.
For the avoidance of doubt, whether a Portfolio Investment is included or
excluded from the Collateral Base shall be determined on a settlement-date
basis. Accordingly, any Portfolio Investment purchased by a Loan Party shall not
be included in the Collateral Base until such purchase has settled and


EAST\126926138.18    7

--------------------------------------------------------------------------------





any Portfolio Investment sold by a Loan Party shall be included in the
Collateral Base until such sale has settled; provided, however, that a Portfolio
Investment will be excluded from the Collateral Base if the purchase price
therefor has not been paid in full.
“Collateral Base Certificate” means a collateral base certificate substantially
in the form of Exhibit C.
“Collateral Base Deficiency” means, as of any date, the amount (if any) by which
the aggregate outstanding principal balance of the Loans as of such date exceeds
the Collateral Base as of such date.
“Collateral Base Deficiency Cure Plan” shall have the meaning provided in
Section 2.5(b).
“Commitment” means a Closing Date Term Loan Commitment or a Delayed Draw Term
Loan Commitment, as the context may require.
“Committed Loan Notice” means a notice pursuant to Section 2.1(b) requesting an
advance of Delayed Draw Term Loans and specifying the intended use of the
proceeds thereof. Each Committed Loan Notice shall be substantially in the form
of Exhibit D.
“Competitor” shall mean (i) those Persons that are a business development
company and a direct competitor of the Borrower or any other Loan Party that
were designated by the Borrower to the Administrative Agent in writing prior to
the Closing Date as a “Competitor” for purposes of this Agreement, and (ii) such
other Persons that are a business development company and a direct competitor of
the Borrower or any other Loan Party as the Borrower may designate in writing to
the Administrative Agent after the Closing Date as a “Competitor” hereunder and
that the Administrative Agent may, in its Permitted Discretion, approve as a
“Competitor” for purposes of this Agreement. Notwithstanding the foregoing, in
no case shall Apollo Global Management, LLC, the Administrative Agent or any of
their respective Affiliates (including, without limitation, any Person regarding
which Apollo Global Management, LLC or one of its Affiliates serves as
investment advisor) be deemed to be a “Competitor” for purposes of this
Agreement.
“Compliance Certificate” shall mean a certificate from the principal executive
officer and the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1(c).
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
“Control Agreement” means a blocked account, restricted account or other control
agreement, in form and substance satisfactory to the Administrative Agent in its
sole discretion, executed and delivered (as applicable) by Borrower or a
Subsidiary Guarantor, Administrative Agent, and the applicable securities
intermediary (with respect to any securities account (as such term is defined in
the UCC)) or bank (with respect to any deposit account (as such term is defined
in the UCC)).
“Controlled Account” means, as of any date, any securities account or deposit
account subject to a Control Agreement in favor of the Administrative Agent as
of such date.
“Cost” means, with respect to any Portfolio Investment, the purchase price paid
by a Loan Party to acquire such Portfolio Investment.


EAST\126926138.18    8

--------------------------------------------------------------------------------





“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Interests or (ii) any security which by its terms permits
the payment obligation of the Obligor(s) thereunder to be converted into or
exchanged for equity capital of such Obligor(s). For the avoidance of doubt,
this definition of “Debt Security” shall not include Senior Bank Loan
Investments.
“Debt to Fair Market Value Ratio” means, as of any date of determination, the
ratio obtained by dividing (a) the Funded Indebtedness of the Borrower and its
Subsidiaries, measured on a consolidated basis in accordance with GAAP, as of
such date and (b) the Fair Market Value of all Portfolio Investments
constituting Collateral as of such date.
“Debt to Tangible Net Worth Ratio” means, as of any date of determination, the
ratio obtained by dividing (i) the Funded Indebtedness of the Borrower and its
Subsidiaries, measured on a consolidated basis in accordance with GAAP, as of
such date and (b) the Tangible Net Worth of the Borrower and each other Loan
Party, measured on a consolidated basis, as of such date.
“Deeds of Trust” shall mean any deeds of trust, leasehold deeds of trust,
mortgages, leasehold mortgages, deeds to secure debt, leasehold deeds to secure
debt or other real estate security documents delivered by any Loan Party to
Administrative Agent from time to time, all in form and substance reasonably
satisfactory to Administrative Agent, as amended, restated, modified or
otherwise supplemented from time to time.
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Default Interest” shall have the meaning set forth in Section 2.6(b).
“Defaulted Investment” means any Portfolio Investment (a) that is 45 days or
more past due with respect to any interest or principal payments or (b) that is
or otherwise should be considered a non-accrual investment by the Loan Parties
in connection with the Underwriting Policies and GAAP (provided that a DIP Loan
shall not be deemed a “Defaulted Investment” for purposes of this Agreement).
“Defaulting Lender” shall mean, at any time, subject to Section 2.17(b), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan or to make any other payment due
hereunder (each a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with any applicable
Default, will be specifically identified in such writing), (ii) any Lender that
has notified the Administrative Agent or the Borrower in writing, or has stated
publicly (as reasonably determined by Administrative Agent), that it does not
intend to comply with any such funding obligation hereunder, unless such writing
or public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with any applicable Default,
will be specifically identified in such writing or public statement), (iii) any
Lender that has defaulted on its obligation to fund generally under any other
loan agreement, credit agreement or other financing agreement, (iv) any Lender
that has, for three (3) or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iv) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (v) any Lender with
respect to which (x) a Lender Insolvency Event has


EAST\126926138.18    9

--------------------------------------------------------------------------------





occurred and is continuing or (y) a Bail-In Action has commenced. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
will be conclusive and binding, absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon notification
of such determination by the Administrative Agent to the Borrower and the
Lenders.
“Delayed Draw Term Loan” shall have the meaning set forth in Section 2.1(b).
“Delayed Draw Term Loan Availability Period” means the period from the Closing
Date through September 8, 2017 (or such earlier date on which the aggregate
Delayed Draw Term Loan Commitments have been reduced to zero).
“Delayed Draw Term Loan Borrowing” means a borrowing during the Delayed Draw
Term Loan Availability Period consisting of simultaneous Delayed Draw Term Loans
made by each of the Delayed Draw Term Loan Lenders pursuant to Section 2.1(b).
“Delayed Draw Term Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Delayed Draw Term Loans to the Borrower in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Delayed Draw
Term Loan Lender after the Closing Date, the amount of the assigned “Delayed
Draw Term Loan Commitment” as provided in the Assignment and Acceptance executed
by such Person as an assignee, as the same may be increased or decreased
pursuant to terms hereof.
“Delayed Draw Term Loan Expiration Date” means the last Business Day during the
Delayed Draw Term Loan Availability Period.
“Delayed Draw Term Loan Lender” means, at any time, any Lender that has a
Delayed Draw Term Loan Commitment or, after the termination of the Delayed Draw
Term Loan Commitments, is the holder of any Delayed Draw Term Loan.
“Delayed Draw Term Loan Note” shall mean a promissory note of the Borrower
payable to the order of a requesting Lender in the principal amount of such
Lender’s Delayed Draw Term Loan Commitment, in substantially the form of Exhibit
A-2 hereto.
“DIP Loan” means a Senior Bank Loan Investment, whether revolving or term, that
is originated after the commencement of a case under Chapter 11 of the
Bankruptcy Code by an Obligor, which is a debtor in possession as described in
Section 1107 of the Bankruptcy Code or a debtor as defined in Section 101(13) of
the Bankruptcy Code in such case (a “Debtor”) organized under the laws of the
United States or any state therein and domiciled in the United States, which
satisfies each of the following criteria: (i) the Senior Bank Loan Investment is
duly authorized by a final order of the applicable bankruptcy court or federal
district court under the provisions of subsection (b), (c) or (d) of 11 U.S.C.
Section 364; (ii) the Debtor’s bankruptcy case is still pending as a case under
the provisions of Chapter 11 of Title 11 of the Bankruptcy Code and has not been
dismissed or converted to a case under the provisions of Chapter 7 of Title 11
of the Bankruptcy Code; (iii) the Debtor’s obligations under such Senior Bank
Loan Investment have not been (a) disallowed, in whole or in part, or (b)
subordinated, in whole or in part, to the claims or interests of any other
Person under the provisions of 11 U.S.C. Section 510; (iv) the Senior Bank Loan
Investment is secured and the Liens granted by the applicable bankruptcy court
or federal district court in relation to the Senior Bank Loan Investment have
not been subordinated or determined to be junior to, or pari passu with, in
whole or in part, the Liens of any other lender under the provisions of 11
U.S.C. Section 364(d) or otherwise; (v) the Debtor is not in default on its
obligations under such Senior Bank Loan Investment; (vi) neither the Debtor nor
any party in interest has filed a Chapter 11 plan with the applicable federal
bankruptcy or district court that, upon confirmation, would (a)


EAST\126926138.18    10

--------------------------------------------------------------------------------





disallow or subordinate the Senior Bank Loan Investment, in whole or in part,
(b) subordinate, in whole or in part, any Lien granted in connection with such
Senior Bank Loan Investment, (c) fail to provide for the repayment, in full and
in cash, of the Senior Bank Loan Investment upon the effective date of such plan
or (d) otherwise impair, in any manner, the claim evidenced by the Senior Bank
Loan Investment; (vii) the Senior Bank Loan Investment is documented in a form
that is commercially reasonable; (viii) the Senior Bank Loan Investment shall
not provide for more than 50% (or a higher percentage with the consent of the
Administrative Agent) of the proceeds of such Senior Bank Loan Investment to be
used to repay prepetition obligations owing to all or some of the same lender(s)
in a “roll-up” or similar transaction; (ix) no portion of the Senior Bank Loan
Investment is payable in consideration other than cash; and (x) no portion of
the Senior Bank Loan Investment has been credit bid under Section 363(k) of the
Bankruptcy Code or otherwise. For the purposes of this definition, an order is a
“final order” if the applicable period for filing a motion to reconsider or
notice of appeal in respect of a permanent order authorizing the Debtor to
obtain credit has lapsed and no such motion or notice has been filed with the
applicable bankruptcy court or federal district court or the clerk thereof.
“Disqualified Institution” means any of the parties listed on Schedule IV
hereto.
“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.
“EBITDA” shall mean, with respect to any Obligor(s) under any Portfolio
Investment and except as set forth in the proviso to this definition, “EBITDA”,
“Consolidated EBITDA,” “Adjusted EBITDA,” “Consolidated Adjusted EBITDA” or such
other measure of earnings before interest, taxes, depreciation and amortization
as described in, and calculated in accordance with, the Investment Documents
evidencing such Portfolio Investment against which a consolidated leverage ratio
is calculated under such Investment Documents; provided that (a) if such
Investment Documents do not contain any such measure of earnings for purposes of
calculating a consolidated leverage ratio, and (b) with respect to the
Obligor(s) under the OCI Investment, “EBITDA” shall mean the net income
(calculated in accordance with GAAP) of the applicable Obligor(s) for such
period plus without duplication and to the extent deducted in determining net
income for such period, the sum of (i) total interest expense for such period,
(ii) income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period and (iv) if and to the
extent acceptable to the Administrative Agent in its Permitted Discretion,
additional “add-backs” to the extent constituting extraordinary, nonrecurring,
unusual or non-cash expenses or losses for such period, and in each case with
respect to clauses (i) through (iv) above, subject to such other adjustments as
may be determined by the Administrative Agent in its Permitted Discretion.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person (other than a natural Person
or a holding company, investment vehicle or trust


EAST\126926138.18    11

--------------------------------------------------------------------------------





for, or owned and operated for the primary benefit of, a natural person)
approved by the Administrative Agent, and unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld, conditioned or delayed). If the consent of the Borrower
to an assignment or to an Eligible Assignee is required hereunder (including a
consent to an assignment which does not meet the minimum assignment thresholds
specified in Section 10.4(b)(i)), the Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has actually been
delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA, other than a Multiemployer Plan, which is or, during the
six years immediately preceding the date of this Agreement, was sponsored,
maintained or contributed to by, or required to be contributed by the Borrower
or any of its ERISA Affiliates, or under which the Borrower or any of its ERISA
Affiliates has any liability.
“Eligible Debt Security” means, on any date of determination, any Debt Security
held by a Loan Party that meets the following conditions:
(i)    the Debt Security is evidenced by Investment Documents that are in full
force and effect and constitute the legal, valid and binding obligation of the
Obligor(s) of such Eligible Debt Security to pay the stated amount of the
obligation thereunder and interest thereon without right of rescission, set off,
counterclaim or defense, and the related Investment Documents are enforceable
against such Obligor(s) in accordance with their respective terms and, to the
knowledge of the Borrower, are not the subject of any material dispute;
(ii)    the investment in the Debt Security was made in all material respects in
accordance with the terms of the Underwriting Policies then in effect;
(iii)    the Debt Security is not a Defaulted Investment and, unless it is a DIP
Loan, is not owed by an Obligor that is subject to a bankruptcy, insolvency or
similar event or as to which the applicable Loan Party has received notice of an
imminent bankruptcy, insolvency or similar proceeding;
(v)    the Debt Security, together with the Investment Documents related thereto
(if any), is a “general intangible”, an “instrument”, an “account”, or “chattel
paper”, within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;
(vii)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;
(viii)    the Debt Security is denominated and payable only in Dollars in the
United States and the Primary Obligor for such Debt Security is organized under
the laws of, and maintains its chief executive office and principal residence
in, the United States, Canada, Luxembourg, the United Kingdom, Australia, or the
Netherlands;
(ix)    no Obligor with respect to the Debt Security is (A) an Affiliate of the
Borrower or the Investment Advisor, unless such Debt Security is expressly
approved by the Administrative Agent (in its sole discretion), or (B) a
Governmental Authority;


EAST\126926138.18    12

--------------------------------------------------------------------------------





(x)    all material written information delivered (other than projections,
information of a general economic or general industry nature, information
relating to third parties, or forward-looking information) by any Loan Party to
the Administrative Agent with respect to such Debt Security prior to the making
of such investment is true and correct in all material respects, as of the date
delivered (or after giving effect to all amendments, modifications and
supplements thereto delivered to the Administrative Agent prior to the making of
such investment) to the knowledge of such Loan Party;
(xi)    the proceeds of such Debt Security are not used to finance construction
projects or activities in the form of a traditional construction loan where the
only collateral for the loan is the project under construction and draws are
made on the loan specifically to fund construction in progress;
(xii)    there is full recourse to the applicable Obligor(s) for principal and
interest payments with respect to such Debt Security; and
(xiii)    if such Debt Security is Illiquid, then the ratio of total
Indebtedness for borrowed money (as calculated by the Administrative Agent in
its Permitted Discretion) to EBITDA of the underlying Obligor(s) shall not
exceed 6.50:1.00.
“Eligible Senior Bank Loan Investment” means, on any date of determination, any
Senior Bank Loan Investment of a Loan Party that meets the following conditions:
(i)    the Senior Bank Loan Investment is evidenced by Investment Documents that
are in full force and effect and constitute the legal, valid and binding
obligation of the Obligor(s) of such Senior Bank Loan Investment to pay the
stated amount of the loan thereunder and interest thereon without right of
rescission, set off, counterclaim or defense, and the related Investment
Documents are enforceable against such Obligor(s) in accordance with their
respective terms and, to the knowledge of the Borrower, are not the subject of
any material dispute;
(ii)    the Senior Bank Loan Investment was made in all material respects in
accordance with the terms of the Underwriting Policies then in effect;
(iii)    such Senior Bank Loan Investment is secured by a perfected first or
second priority security interest on substantially all of the assets of the
respective Obligor(s) (subject, in each case, to Liens permitted under the
applicable Investment Documents);
(iv)    the terms and conditions of such Senior Bank Loan Investment provide the
applicable Loan Party with the power to approve or deny any amendments,
supplements, waivers or other modifications of such terms and conditions that
would (A) increase the commitment or other obligations of such Loan Party
thereunder, (B) reduce the amount of, or defer the date fixed for any payment
of, principal, interest or fees due or owing to such Loan Party, or change the
manner of application of any payments owing to such Loan Party, under the
applicable Investment Documents, (C) change the percentage of lenders under such
Senior Bank Loan Investment required to take any action under the applicable
Investment Documents, (D) release or substitute all or substantially all of the
collateral held as security for, or release any guaranty given to support
payment of the obligations of, the Obligor(s) under the applicable Investment
Documents (except in connection with a transaction permitted under the
Investment Documents);
(v)    the Senior Bank Loan Investment is not a Defaulted Investment and, unless
it is a DIP Loan, is not owed by an Obligor that is subject to a bankruptcy,
insolvency or similar event or as to which the applicable Loan Party has
received notice of an imminent bankruptcy, insolvency or similar proceeding;


EAST\126926138.18    13

--------------------------------------------------------------------------------





(vii)    the Senior Bank Loan Investment, together with the Investment Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper”, within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;
(viii)    all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Senior Bank
Loan Investment have been duly obtained, effected or given and are in full force
and effect;
(ix)    the Senior Bank Loan Investment is denominated and payable only in
Dollars in the United States and the Primary Obligor for such Senior Bank Loan
Investment is organized under the laws of, and maintains its chief executive
office and principal residence in, the United States, Canada, Luxembourg, the
United Kingdom, Australia, or the Netherlands;
(x)    to the knowledge of the Borrower, the Senior Bank Loan Investment has
been originated in all material respects in accordance with all applicable
Requirements of Law;
(xi)    the Senior Bank Loan Investment, together with the related Investment
Documents, is fully assignable subject to (A) the right of an Obligor thereunder
to consent to an assignment (which consent shall not be unreasonably withheld)
prior to an event of default under such Senior Bank Loan Investment, (B) the
right of the administrative agent or any other agent to consent to the
assignment (which consent shall not be unreasonably withheld), (C) customary
limitations on assignments to natural persons, affiliates of the applicable
Obligor, competitors and “disqualified institutions” (in each case, however
styled), provided, with respect to this clause (C), in no case shall the
Administrative Agent or any of its Affiliates be the subject of any such
limitation on assignment, and (D) other limitations on assignment as may be
approved by the Administrative Agent in its sole discretion;
(xii)    each original promissory note, if any, representing the portion of such
Senior Bank Loan Investment payable to the applicable Loan Party has been
delivered to the Designated Securities Intermediary (as defined in the Security
Agreement) in the manner required by the Security Agreement;
(xiii)    the Senior Bank Loan Investment is free of any Liens (other than, if
applicable, Permitted Liens) and the applicable Loan Party’s interest in all
Related Property is free of any Liens other than Liens permitted under the
applicable Investment Documents and all filings and other actions required to
perfect the security interest of the Administrative Agent on behalf of the
Lenders in the Senior Bank Loan Investment have been made or taken;
(xiv)    the applicable Investment Documents require any Related Property with
respect to such Senior Bank Loan Investment to be insured on customary terms;
(xv)    the financing of such Senior Bank Loan Investment by the Lenders does
not contravene in any material respect Regulation T, U or X of the Federal
Reserve Board, nor require the Administrative Agent or the Lenders to undertake
reporting which they would not otherwise have cause to make and such Senior Bank
Loan Investment does not represent payment obligations relating to “put” rights
relating to Margin Stock;
(xvi)    such Senior Bank Loan Investment does not contain a confidentiality
provision that restricts the ability of the Administrative Agent (assuming the
Administrative Agent agrees to be bound by the terms of the applicable
confidentiality provision), on behalf of the Lenders, to exercise its rights
under the Loan Documents, including, without limitation, its rights to review
the Senior Bank Loan Investment,


EAST\126926138.18    14

--------------------------------------------------------------------------------





the related Investment Documents or the Borrower’s credit approval file in
respect of such Senior Bank Loan Investment;
(xvii)    no Obligor with respect to such Senior Bank Loan Investment is (A) an
Affiliate of the Borrower or the Investment Advisor, unless such Senior Bank
Loan Investment is expressly approved by the Administrative Agent (in its sole
discretion), or (B) a Governmental Authority;
(xviii)    all information delivered by any Loan Party to the Administrative
Agent with respect to such Senior Bank Loan Investment is true and correct to
the knowledge of such Loan Party;
(xix)    such Senior Bank Loan Investment is not (A) any type of bond, whether
high yield or otherwise, or any similar financial interest, (B) an Equity
Interest and does not by its terms permit the payment obligation of the
Obligor(s) thereunder to be converted into or exchanged for equity capital of
such Obligor(s) or (C) a participation interest;
(xx)    the proceeds of such Senior Bank Loan Investment are not used to finance
construction projects or activities in the form of a traditional construction
loan where the only collateral for the loan is the project under construction
and draws are made on the loan specifically to fund construction in progress;
(xxi)    there is full recourse to the applicable Obligor(s) for principal and
interest payments with respect to such Senior Bank Loan Investment; and
(xxii)    if such Senior Bank Loan Investment is Illiquid, then the ratio of
total Indebtedness for borrowed money (as calculated by the Administrative Agent
in its Permitted Discretion) to EBITDA of the underlying Obligor(s) shall not
exceed 6.50:1.00.
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (i) any actual or alleged violation of
any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (iii) any actual or
alleged exposure to any Hazardous Materials, (iv) the Release or threatened
Release of any Hazardous Materials or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.


EAST\126926138.18    15

--------------------------------------------------------------------------------





“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code. Any former ERISA
Affiliate of the Borrower shall continue to be considered an ERISA Affiliate of
the Borrower within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of the Borrower and with respect to
liabilities arising after such period, but only to the extent that the Borrower
could be liable under the Code or ERISA as a result of its relationship with
such former ERISA Affiliate.
“ERISA Event” shall mean (i) a “reportable event” within the meaning of
Section 4043 of ERISA with respect to any Pension Plan (excluding those for
which the provision for thirty (30) day notice to the PBGC has been waived by
regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan (whether or not waived
in accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) the filing by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) withdrawal by
the Borrower or any of its ERISA Affiliates from any Pension Plan with two or
more contributing sponsors or the termination of any such Pension Plan resulting
in liability to the Borrower or any of its ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Borrower or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of the Borrower or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if the Borrower would reasonably be expected to incur
liability therefor, or the receipt by the Borrower or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4241 or 4245 of ERISA, or that it has terminated under
Section 4041A or 4042 of ERISA; (viii) receipt from the Internal Revenue Service
of notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any such
Employee Benefit Plan to qualify for exemption from taxation under Section
501(a) of the Code; or (ix) the imposition of a Lien pursuant to Section 430(k)
of the Code or pursuant to Section 303(k) of ERISA with respect to any Pension
Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar” when used in reference to any Loan, refers to whether such Loan
bears interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” shall have the meaning provided in Article VIII.
“Excess Concentration Amount” means, as of any date of determination, the sum
of:
(i)    for each New Investment (if any) included in the Collateral Base as of
such date which, after giving effect to the Advance Rate applicable to such New
Investment, accounts for more than 10% of the aggregate Collateral Base as of
such date, the aggregate amount (if any) by which such New Investment accounts
for an amount in excess of 10% of the Collateral Base as of such date;


EAST\126926138.18    16

--------------------------------------------------------------------------------





(ii)    for all DIP Loans included in the Collateral Base as of such date, the
aggregate amount (if any) by which such DIP Loans in the aggregate account for
an amount in excess of 15% of the Collateral Base as of such date; and
(iii)    for all Foreign Obligor Portfolio Investments included in the
Collateral Base as of such date, the aggregate amount (if any) by which such
Foreign Obligor Portfolio Investments in the aggregate account for an amount in
excess of 10% of the Collateral Base as of such date.
“Excluded Collateral” shall have the meaning provided in the Security Agreement.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient by or on account of any obligation of the Borrower hereunder, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) any withholding Taxes that are imposed on
amounts payable to or for the account of such Recipient pursuant to a law in
effect on the date on which (i) such Recipient becomes a Recipient under this
Agreement (other than pursuant to an assignment request by the Borrower under
Section 2.16) or (ii) such Recipient designates a new lending office, except in
each case to the extent that pursuant to Section 2.13, amounts with respect to
such Taxes were payable either (A) to such Recipient’s assignor immediately
before such Recipient became a Recipient under this Agreement, or (B) to such
Recipient immediately before it designated a new lending office, (c) any Taxes
that are attributable to such Recipient’s failure to comply with Section
2.13(f), or (d) any U.S. federal withholding Taxes imposed under FATCA.
“Extension Fee” shall have the meaning set forth in the Fee Letter.
“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.
“Fair Market Value” shall mean, as of any date of determination, in the case of
any Portfolio Investment, the value assigned to such Portfolio Investment
pursuant to the Valuation Methodology.
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
“Fee Letter” means that certain fee letter, dated as of September 9, 2016,
between Borrower and Administrative Agent, in form and substance satisfactory to
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.


EAST\126926138.18    17

--------------------------------------------------------------------------------





“Final Period” means the period commencing on the first day after the end of the
Second 6-Month Period and ending on the Maturity Date.
“First 6-Month Period” means the period commencing on the Closing Date and
ending on March 9, 2017.
“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
“Fiscal Year” shall mean any fiscal year of the Borrower.
“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.
“Foreign Obligor Portfolio Investment” means each Eligible Senior Bank Loan
Investment and Eligible Debt Security with a Primary Obligor that has its chief
executive office and principal residence somewhere other than the United States
or any state thereof.
“Funded Indebtedness” shall mean as of any date of determination, the aggregate
principal amount of Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, determined on a consolidated basis in accordance with
GAAP, consisting of Indebtedness for borrowed money, purchase money
indebtedness, the principal amount of obligations in respect of Capital Lease
Obligations, debt obligations evidenced by promissory notes or similar
instruments and the unreimbursed amount of all drawn outstanding letters of
credit, provided, that for the avoidance of doubt, Indebtedness arising in
connection with repurchase agreements or any other credit facility established
for the purpose of purchasing or buying U.S. Government Securities permitted
under Section 7.1(g) shall not constitute Funded Indebtedness.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.2.
“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether at the
national, provincial, territorial, municipal, state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include (i)
endorsements for collection or deposits in the ordinary course of business, or
(ii) customary indemnification agreements entered into in the ordinary course of
business


EAST\126926138.18    18

--------------------------------------------------------------------------------





consistent with past practice. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which Guarantee is made or, if not so stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith. The term “Guarantee” used as a verb has a corresponding meaning.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“Hedging Obligations” of any Person shall mean any and all obligations
(including any obligations accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) of such Person, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired under (i) any and all Hedging Transactions, (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Hedging
Transactions and (iii) any and all renewals, extensions and modifications of any
Hedging Transactions and any and all substitutions for any Hedging Transactions.
“Hedging Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
“Illiquid” means, as applied to a Portfolio Investment as of any date, any
Portfolio Investment which is not Liquid as of such date. Notwithstanding the
foregoing, any Portfolio Investment constituting a portion of a “unitranche” or
similar “first out-last out” transaction shall in all cases be deemed to be
“Illiquid” hereunder.
“Immaterial Subsidiary” shall mean those Subsidiaries of the Borrower that are
“designated” as Immaterial Subsidiaries in a written notice by the Borrower to
the Administrative Agent from time to time; provided that (i) no such
designation may be made when an Event of Default has occurred and is continuing,
and (ii) such designated Immaterial Subsidiaries shall collectively meet all of
the following criteria as of the date of the most recent balance sheet required
to be delivered pursuant to Section 5.1: (a) the aggregate assets of such
Subsidiaries and their Subsidiaries (calculated in accordance with GAAP on a
consolidated basis) as of such date do not exceed an amount equal to 3% of the
consolidated assets of the Borrower and its Subsidiaries (calculated in
accordance with GAAP on a consolidated basis) as of such date; and (b) the
aggregate revenues of such Subsidiaries and their Subsidiaries (calculated in
accordance with GAAP on a consolidated basis) for the fiscal quarter ending on
such date do not exceed an amount equal to 3% of the revenues of the Borrower
and its Subsidiaries (calculated in accordance with GAAP on a consolidated
basis) for such period. As of the Closing Date OHA Asset Holdings VI, LP is an
Immaterial Subsidiary and shall be deemed to be an Immaterial Subsidiary until
designated as a Loan Party by the Borrower or so long as such designation
complies with the requirements set forth in clause (ii) above.


EAST\126926138.18    19

--------------------------------------------------------------------------------





“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees by such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person if such
obligation is exercisable within 24 months of the Maturity Date (giving effect
to all potential extensions thereof contemplated by this Agreement), (x) all
Off-Balance Sheet Liabilities and (xi) all Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor. Notwithstanding the foregoing, “Indebtedness” shall not include
(1) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or investment to satisfy
unperformed obligations of the seller of such asset or investment, (2) a
commitment arising in the ordinary course of business to make a future
investment in a Portfolio Investment, or (3) any accrued incentive, management
or other fees to the Investment Advisor or Affiliates (regardless of any
deferral in payment thereof).
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.
“Indemnitee” shall have the meaning provided in Section 10.3(b).
“Interest Period” means an accrual period commencing on the first day of a
calendar month and ending on the last day of such calendar month; provided, that
for any Loan, the initial Interest Period for such Loan shall commence on the
date such Loan is made hereunder, and the last Interest Period shall end on the
Maturity Date (as the same may be extended pursuant to Section 2.3(b)).
“Investment Advisor” means Oak Hill Advisors, L.P.
“Investment Advisory Agreement” shall mean that certain Investment Advisory
Agreement, dated as of September 30, 2014, by and between Borrower and
Investment Advisor, as renewed from time to time on the same terms as are in
effect on the Closing Date.
“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended and in effect from time to time.
“Investment Documents” means, with respect to any Portfolio Investment, any
related loan agreement, security agreement, indenture, mortgage, assignment, all
guarantees, note purchase agreement, intercreditor and/or subordination
agreements, and (if applicable) UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor(s) thereof or by another Person on the Obligors’ behalf in respect of
such Portfolio Investment and any related promissory note, including, without
limitation, general or limited guaranties.


EAST\126926138.18    20

--------------------------------------------------------------------------------





“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent.
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 10.4, and “Lenders” means
each of the Lenders or any one or more of them.
“LIBOR” means, for any Interest Period, the rate per annum determined by Agent
in accordance with its customary procedures, and utilizing such electronic or
other quotation sources as it considers appropriate (rounded upwards if
necessary to the next 1/100%), to be the rate at which Dollar deposits (for
delivery on the first day of such Interest Period) or, if such day is not a
Business Day on the preceding Business Day) in the amount of $1,000,000 are
offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period (and, if any such rate is
below zero, LIBOR shall be deemed to be zero), which determination shall be
conclusive in the absence of manifest error.
“Lien” shall mean, with respect to any asset, (a) any security interest,
mortgage, deed of trust, lien, pledge, hypothecation or encumbrance, in each
case, which has the practical effect of constituting a security interest,
encumbrance or servitude of any kind in respect of such asset to secure or
assure payment or performance, whether by consensual agreement or by operation
of statute or other law, and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset (and, for the avoidance of doubt, in the case
of investments that are loans or other debt obligations, restrictions on
assignments or transfers thereof pursuant to the underlying documentation of
such investment shall not be deemed to be a “Lien” and in the case of
investments that are securities, excluding drag-along, tag-along, right of first
refusal, restrictions on assignments or transfers and other similar rights in
favor of the equity holders of the same issuer).
“Liquid” means, as applied to a Portfolio Investment as of any date, any
Portfolio Investment (i) for which a bona fide quoted market price is readily
available as of such date, and (ii) which the Borrower reasonably expects, and
provides evidence of the same to the Administrative Agent at the Administrative
Agent’s request from time to time, that the applicable Loan Party could sell at
a price approximating such quoted market price in no less than thirty (30)
calendar days.
“Loans” shall mean all term loans (including Closing Date Term Loans and Delayed
Draw Term Loans) made by the Lenders to the Borrower under this Agreement in the
aggregate or any of them, as the context shall require.
“Loan Documents” shall mean, collectively, this Agreement, the Notes (if any),
any Subsidiary Guarantee Agreements, the Security Documents, all Notices of
Conversion/Continuation, the Fee Letter and any and all other instruments,
agreements, documents, certificates and writings executed in connection with any
of the foregoing.
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.


EAST\126926138.18    21

--------------------------------------------------------------------------------





“Margin Stock” shall have the meaning specified in Regulation U issued by the
Board of Governors of the Federal Reserve System.
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, (ii) the ability of the Loan Parties, taken as a
whole, to perform any of their respective obligations under the Loan Documents,
(iii) the rights and remedies of the Administrative Agent and the Lenders under
any of the Loan Documents (other than as a result of an action by, or inaction
of, the Administrative Agent or any Lender) or (iv) the legality, validity or
enforceability of any of the Loan Documents.
“Material Event of Default” shall mean (a) any Payment Default, or (b) any Event
of Default arising under Sections 8.1(a), (b), (g), (h) or (m).
“Material Indebtedness” shall mean Funded Indebtedness (other than the Loans)
and Hedging Obligations of the Borrower or any of its Subsidiaries, individually
or in an aggregate principal amount exceeding $1,500,000. The Net Mark to Market
Exposure will be used for purposes of determining the amount of attributed
Indebtedness from Hedging Obligations.
“Maturity Date” shall mean March 9, 2018.
“Maximum Rate” shall have the meaning provided in Section 10.12.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any multiemployer plan defined in Section 3(37)
or 4001(a)(3) of ERISA which is or, during the five years immediately preceding
the date of this Agreement was, contributed to by, or required to be contributed
by the Borrower or any of its ERISA Affiliates, or under which the Borrower or
any of its ERISA Affiliates has an any liability.
“Net Mark to Market Exposure” shall mean, as of any date of determination, the
aggregate amount with respect to all Hedging Obligations of the Borrower and its
Subsidiaries of the excess (if any) of all unrealized losses in respect of all
such Hedging Obligations over all unrealized profits in respect of all Hedging
Transactions of the Borrower and its Subsidiaries. “Unrealized losses” shall
mean as to any Hedging Obligation, the fair market value of the cost to such
Person of replacing the Hedging Transaction giving rise to such Hedging
Obligation as of the date of determination (assuming the Hedging Transaction
were to be terminated as of that date), and “unrealized profits” means as to any
Hedging Transaction, the fair market value of the gain to such Person in respect
of the Hedging Transaction as of the date of determination (assuming such
Hedging Transaction were to be terminated as of that date).
“New Illiquid Investment” shall mean a Portfolio Investment acquired after the
Closing Date that is classified as Illiquid.
“New Investment” shall mean a Portfolio Investment acquired after the Closing
Date.
“Non Consenting Lender” shall have the meaning set forth in Section 2.16.
“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.


EAST\126926138.18    22

--------------------------------------------------------------------------------





“Note” shall mean a Closing Date Term Loan Note or a Delayed Draw Term Loan
Note, as the context may require.
“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Administrative Agent in respect of the conversion or continuation of an
outstanding Loan as provided in Section 2.2(b).
“Obligations” shall mean (i) all amounts owing by the Borrower to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any other Loan Document, including without limitation, all
principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to the Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, and
(ii) all obligations and liabilities incurred in connection with collecting and
enforcing the foregoing, together with all renewals, extensions, modifications
or refinancings thereof.
“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.
“OCI Investment” means the subordinated notes issued by OCI Holdings, LLC, a
Delaware limited liability company, that are owned by a Loan Party on the
Closing Date, including, without limitation, any new or additional notes issued
in connection with interest paid in kind, and, in each case, all amendments,
restatements, supplements or modifications thereto that are not prohibited by
this Agreement.
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
except any such taxes, charges or levies that are Other Connection Taxes imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.16).


EAST\126926138.18    23

--------------------------------------------------------------------------------





“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
“Participant” shall have the meaning set forth in Section 10.4(d).
“Participant Register” shall have the meaning set forth in Section 10.4(d).
“Payment Default” means any Default resulting from a breach of Section 8.1(b)
that has not yet matured into an Event of Default.
“Payment Office” shall mean the office of the Administrative Agent located at
c/o MidCap Financial Services, LLC, 7255 Woodmont Ave., Suite 200, Bethesda, MD
20814, or such other location as to which the Administrative Agent shall have
given written notice to the Borrower and the other Lenders.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to Section 412 of the Code or Section 302 or Title IV of
ERISA.
“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.
“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.
“Permitted Encumbrances” shall mean:
(i)
    Liens imposed by law for taxes not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
(ii)
    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
similar Liens arising in the ordinary course of business for amounts not yet due
or which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
(iii)
    pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;
(iv)
    (x) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business,
and (y) deposits securing liabilities under insurance arrangements;
(v)
    judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith


EAST\126926138.18    24

--------------------------------------------------------------------------------





by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
(vi)
    easements, exceptions, reservations, defects and irregularities in title,
zoning restrictions, rights-of-way and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Subsidiaries taken as a whole;
(vii)
    Liens arising in the ordinary course of business (i) created by lease
agreements, licenses or similar interests, or by statute or common law to secure
the payments of rental, license amounts or similar amounts or for any other
obligations or acts to be performed thereunder or (ii) on leasehold interests,
licenses or similar interests created by the lessor, licensee or grantor
hereunder in favor of any mortgagee of the leased premises, none of which secure
Indebtedness of any Loan Party;
(viii)
    Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (1) attached only to the
securities (or proceeds) being purchased or sold and (2) secure only obligations
incurred in connection with such purchase or sale, and not any obligation in
connection with margin financing;
(ix)
    except to the extent waived in any applicable Control Agreement, customary
rights of setoff and Liens upon (1) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (2) cash and financial assets held in securities accounts in favor
of banks and other financial institutions with which such accounts are
maintained in the ordinary course of business and (3) assets held by a custodian
in favor of such custodian in the ordinary course of business securing payment
of fees, indemnities and other similar obligations;
(x)
    Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business; and
(xi)
    Liens on U.S. Government Securities owned by one or more Loan Parties
securing obligations in connection with repurchase agreements or any other
credit facility established for the purpose of purchasing or buying such U.S.
Government Securities, in each case to the extent permitted by Section 7.1(g);
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness except to the extent described in clause (xi) above.
“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem or acquire
any such common stock on or prior to the 24th month


EAST\126926138.18    25

--------------------------------------------------------------------------------





anniversary of the Maturity Date (giving effect to all potential extensions
thereof contemplated by this Agreement).
“Permitted Expenses” means any expenses of the Borrower and its Subsidiaries
permitted (or not prohibited) to be incurred hereunder that are reasonably
expected to be paid within the next 30 days (including, without limitation, any
costs, fees, commissions, premiums, expenses, capital expenditures or taxes).
“Permitted Investments” shall mean:
(i)
    direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
(ii)
    commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within 270 days from the
date of acquisition thereof;
(iii)
    certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
(iv)
    fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and
(v)
    mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
“Permitted Liens” shall have the meaning provided in Section 7.2.
“Permitted Purpose” shall have the meaning provided in Section 2.5(d).
“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
“Platform” shall have the meaning provided in Section 10.11(c).
“Pool A Investment” means each (a) Portfolio Investment owned by any Loan Party
on the Closing Date which is identified as being in the “Pool A” investment
category on Schedule I hereto, (b) Portfolio Investment made or acquired by a
Loan Party after the Closing Date which is classified as Liquid at the time it
is acquired and (c) New Illiquid Investments classified as such in the
Administrative Agent’s sole discretion pursuant to clause (ii) of the definition
of “Advance Rate”.


EAST\126926138.18    26

--------------------------------------------------------------------------------





“Pool B Investment” means each Portfolio Investment owned by a Loan Party on the
Closing Date which is identified as being in the “Pool B” investment category on
Schedule I hereto.
“Portfolio Investment” means (a) each of the loans and investments listed on
Schedule I hereto and (b) any other loan or investment acquired by a Loan Party
after the Closing Date that, as of its date of acquisition, satisfies one of the
following criteria:
(i)
Cash and Cash Equivalents;

(ii)
Eligible Senior Bank Loan Investments; or

(iii)
Eligible Debt Securities.

“Primary Obligor” means, with respect to any Portfolio Investment, the principal
Obligor directly obligated to repay all obligations owing under such Portfolio
Investment, including joint and several liability for such obligation, if more
than one Obligor exists; provided, however, “Primary Obligor” does not include
any Person who acts solely as a guarantor or surety with respect to such
Portfolio Investment.
“Principal Proceeds” shall mean all cash payments of principal (including
optional or mandatory redemptions or prepayments) received by a Loan Party in
respect of any Portfolio Investment.
“Projections” means a Person’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with such Person’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.
“Pro Rata Share” shall mean, as of any date of determination, with respect to
any Lender at any time, a percentage, the numerator of which shall be the
outstanding principal balance of Loans held by such Lender, and the denominator
of which shall be the aggregate outstanding principal balance of all Loans.
“Recipient” shall mean, as applicable, the Administrative Agent and any Lender.
“Register” has the meaning assigned to such term in clause (c) of Section 10.4.
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor(s) thereunder pledged or purported to be pledged
as collateral to secure the repayment of such Portfolio Investment.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Replacement Lender” shall have the meaning set forth in Section 2.16.


EAST\126926138.18    27

--------------------------------------------------------------------------------





“Required Lenders” shall mean, at any time, Lenders holding more than fifty
percent (50%) of the Aggregate Credit Exposure; provided however, that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender shall be
excluded for purposes of determining Required Lenders; provided further,
however, that at any time there are two (2) or more Lenders each with an
Aggregate Credit Exposure in excess of $10,000,000, “Required Lenders” must
include at least two (2) Lenders (who are not Affiliates of one another).
“Required Payment Amount” shall have the meaning set forth in Section 7.4.
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the
treasurer, the secretary or a vice president of a Loan Party or such other
representative of a Loan Party as may be designated in writing by any one of the
foregoing with the consent of the Administrative Agent; and, with respect to the
financial covenants only, the chief financial officer or the treasurer of the
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Payment” shall have the meaning set forth in Section 7.4.
“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.
“S&P” shall mean Standard & Poor’s, a Division of the McGraw Hill Companies.
“Sale Proceeds” shall mean all sale proceeds received by a Loan Party with
respect to the sale of any Portfolio Investment.
“Second 6-Month Period” means the period commencing on the first day after the
end of the First 6-Month Period and ending on September 8, 2017.
“Security Agreement” shall mean that certain Security Agreement, dated as of the
Closing Date, executed by the Borrower and the Subsidiary Guarantors in favor of
the Administrative Agent for the benefit of the Lenders, as amended, restated,
supplemented or otherwise modified from time to time.
“Security Documents” shall mean, collectively, the Security Agreement, any Deeds
of Trust or other real estate documents, any other Control Agreement, the
Perfection Certificate, and all other instruments and agreements now or
hereafter securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC financing statements, fixture financing statements, stock
powers, and all other documents, instruments, agreements and certificates
executed and delivered by any Loan Party to the Administrative Agent and the
Lenders in connection with any of the foregoing.
“Senior Bank Loan Investment” means a Portfolio Investment constituting an
obligation for Indebtedness (including without limitation term loans, the funded
portion of revolving credit lines and


EAST\126926138.18    28

--------------------------------------------------------------------------------





letter of credit facilities and other similar loans and investments including
interim loans) which is made by a Subsidiary Guarantor as a lender under a
syndicated loan or credit facility.
“Special Purpose Subsidiary” shall mean any single purpose Subsidiary created
for the purpose of holding specific assets and which is designated by the
Borrower, by notice to the Administrative Agent, as a “Special Purpose
Subsidiary”.
“Stockholders’ Equity” shall mean, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.
“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. Anything herein to the contrary notwithstanding, the
term “Subsidiary” shall not include any Person that constitutes an investment
held by any Loan Party in the ordinary course of business and that is not, under
GAAP, consolidated on the financial statements of the Borrower and its
Subsidiaries.
“Subsidiary Guarantee Agreement” shall mean any guaranty agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed from
time to time by any Subsidiary in favor of the Administrative Agent and the
Lenders, as amended, restated, supplemented or otherwise modified from time to
time.
“Subsidiary Guarantor” shall mean any Subsidiary of Borrower that executes and
delivers a Subsidiary Guarantee Agreement on the Closing Date or from time to
time pursuant to Section 5.11, provided, that no Special Purpose Subsidiary,
Immaterial Subsidiary, CFC or Transparent Subsidiary shall be required to be a
Subsidiary Guarantor.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
“Tangible Net Worth” means, with respect to any Person, as of any date of
determination, the result of (a) the sum of such Person’s total Stockholders’
Equity, minus (b) the sum of (i) that portion of the book value of all of such
Person’s assets that would be treated as intangibles under GAAP, and (ii) all
amounts due to such Person from its Affiliates, in each instance as determined
on a consolidated basis in accordance with GAAP.


EAST\126926138.18    29

--------------------------------------------------------------------------------





“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
obligations).
“Transparent Subsidiary” means an entity classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by a Loan Party that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.
“Type”, when used in reference to a Loan, refers to whether the rate of interest
on such Loan is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
“Underwriting Policies” shall mean those investment policies delivered to the
Administrative Agent, subject to other modifications, amendments, changes or
supplements (i) as may be adopted by the Borrower from time to time to the
extent such changes would not reasonably be expected to be materially adverse to
the Administrative Agent or the Lenders hereunder, (ii) approved in writing by
the Administrative Agent or (iii) required by Requirement of Law.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
“United States” or “U.S.” shall mean the United States of America.
“Unsecured Longer-Term Indebtedness” shall mean any Indebtedness of any Loan
Party (which may be Guaranteed by any other Loan Party) that:
(a) has no amortization or mandatory redemption, repurchase or prepayment prior
to, and a final maturity date not earlier than, five years from the issuance
thereof (it being understood that (i) the conversion features into Permitted
Equity Interests under convertible notes (as well as the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests,
except in the case of interest or expenses (which may be payable in cash)) shall
not constitute “amortization”, “redemption”, “repurchase” or “repayment” for the
purposes of this definition and (ii) any mandatory amortization, redemption,
repurchase or prepayment obligation or put right that is contingent upon the
happening of an event that is not certain or expected to occur (including,
without limitation, a change of control or bankruptcy) shall not in and of
itself be deemed to disqualify such Indebtedness under this clause (a));
(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by Borrower and as approved by the
Administrative Agent in its Permitted Discretion, which terms shall be no more
restrictive upon the Borrower and its Subsidiaries, prior to the Termination
Date, than those set forth in this Agreement; provided that, upon the Borrower’s
written notice to the Administrative Agent at least five Business Days prior to
the incurrence of any Unsecured Longer-Term Indebtedness that otherwise would
not meet the requirements set forth in this parenthetical of this clause (b),
this Agreement will be deemed automatically amended (and, upon the request of
the Administrative Agent or the Required Lenders, the Borrower shall promptly
enter into a written amendment evidencing such amendment), mutatis mutandis,
solely to the extent necessary such that the financial covenants, covenants


EAST\126926138.18    30

--------------------------------------------------------------------------------





governing the Collateral Base and the components thereof, portfolio valuation
and events of default, as applicable, in this Agreement shall be at least as
restrictive as such provisions in the Unsecured Longer-Term Indebtedness plus,
with respect to each such basket, financial covenant and advance rate, a
customary “cushion” of at least 15% from the baskets and covenant levels in the
Unsecured Longer-Term Indebtedness) (it being understood that put rights or
repurchase or redemption obligations (x) in the case of convertible securities,
in connection with the suspension or delisting of the Equity Interests of the
Borrower or the failure of the Borrower to satisfy a continued listing rule with
respect to its Equity Interests or (y) arising out of circumstances that would
constitute a “fundamental change” (as such term is customarily defined in
convertible note offerings) or be Events of Default under this Agreement shall
not be deemed to be more restrictive for purposes of this definition);
(c) is not secured by any assets of any Person; and
(d) by its terms provides for an accrual or capitalization (rather than payment
of cash) of interest payments during any period in which such payments may not
be made in accordance with Section 7.13.
For the avoidance of doubt, Unsecured Longer-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Longer-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
“Unsecured Shorter-Term Indebtedness” means, collectively, any Indebtedness of
the Borrower or any of its Subsidiaries that is not secured by any assets of any
Person and that does not constitute Unsecured Longer-Term Indebtedness. For the
avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also include any
refinancing, refunding, renewal or extension of any Unsecured Shorter-Term
Indebtedness so long as such refinanced, refunded, renewed or extended
Indebtedness continues to satisfy the requirements of the previous sentence.
“U.S. Government Securities” shall mean securities that are direct obligations
of, and obligations the timely payment of principal and interest on which is
fully guaranteed by, the United States or any agency or instrumentality of the
United States the obligations of which are backed by the full faith and credit
of the United States and in the form of conventional bills, bonds, and notes.
“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.13(f).
“Valuation Methodology” means the methodology set forth on Schedule III hereto.
“Valuation Provider” means Houlihan Lokey, Valuation Research Corp, CBIZ,
Alvarez & Marsal, Duff & Phelps, Murray Devine and Company, Lincoln Partner
Advisors or any other third party valuation provider approved by the
Administrative Agent in its Permitted Discretion and the Borrower.
“Withholding Agent” shall mean the Borrower and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


EAST\126926138.18    31

--------------------------------------------------------------------------------





Section 1.2.
    Classifications of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Type (e.g. a “Eurodollar Loan” or “Base Rate
Loan).
Section 1.3.
    Accounting Terms and Determination. Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to Section
5.1(a); provided, that if the Borrower notifies the Administrative Agent that
the Borrower wishes to amend any covenant in Article VI to eliminate the effect
of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
(a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party or any Subsidiary of any Loan Party at “fair value”, as defined
therein and (b) all leases that would be treated as operating leases for
purposes of GAAP on the date hereof shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations
hereunder regardless of any change to GAAP following the date hereof that would
otherwise require such leases to be treated as Capital Lease Obligations.
Section 1.4.
    Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
Section 1.5.
    Knowledge. When used herein in reference to the knowledge of the Borrower or
any other Loan Party, the term “knowledge” shall be deemed to mean the actual
knowledge of a Responsible Officer of such Loan Party.


EAST\126926138.18    32

--------------------------------------------------------------------------------





ARTICLE II
    

AMOUNT AND TERMS OF THE LOANS
Section 2.1.
    Term Loans.
(a)
    Subject to the terms and conditions set forth herein, on the Closing Date,
each Closing Date Term Loan Lender severally agrees to make term loans (the
“Closing Date Term Loans”) to the Borrower in an aggregate principal amount
equal to such Lender’s Closing Date Term Loan Commitment. The Closing Date Term
Loan Commitments of the Closing Date Term Loan Lenders will expire concurrently
with the making of the Closing Date Term Loans on the Closing Date.
(b)
    Subject to the terms and conditions set forth herein, on any Business Day on
or prior to the Delayed Draw Term Loan Expiration Date, each Delayed Draw Term
Loan Lender severally agrees to make term loans (each, a “Delayed Draw Term
Loan”) to the Borrower in an aggregate principal amount not to exceed such
Lender’s Delayed Draw Term Loan Commitment. The aggregate principal amount of
all Delayed Draw Term Loans made pursuant to this Section 2.1(b) shall not
exceed the aggregate Delayed Draw Term Loan Commitments of all Delayed Draw Term
Loan Lenders. Each Delayed Draw Term Loan Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. two (2) Business Days prior to the requested date of such
Delayed Draw Term Loan Borrowing. Each telephonic notice by the Borrower
pursuant to this Section 2.1(b) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Delayed Draw Term Loan
Borrowing shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof (or if less, the entire remaining unfunded Delayed
Draw Term Loan Commitments of all Delayed Draw Term Loan Lenders). Each
Committed Loan Notice (whether telephonic or written) shall specify (i) the
requested date of the Delayed Draw Term Loan Borrowing (which shall be a
Business Day), (ii) the principal amount of Delayed Draw Term Loans to be
borrowed, and (iii) the expected use of the proceeds thereof. Following receipt
of a Committed Loan Notice, the Administrative Agent shall promptly notify each
Delayed Draw Term Loan Lender of the amount of its proportionate share of the
requested Delayed Draw Term Loans based on the Delayed Draw Term Loan Commitment
of each such Lender as a percentage of the Delayed Draw Term Loan Commitments of
all Lenders. Each Delayed Draw Term Loan Lender shall make the amount of its
Delayed Draw Term Loan available to the Administrative Agent in immediately
available funds not later than 12:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 3.3, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower. The failure of any Delayed Draw Term Loan Lender to make the
Delayed Draw Term Loan to be made by it as part of any Delayed Draw Term Loan
Borrowing shall not relieve any other Delayed Draw Term Loan Lender of its
obligation hereunder to make its Delayed Draw Term Loan on the date of such
Delayed Draw Term Loan Borrowing, but no Delayed Draw Term Loan Lender shall be
responsible for the failure of any other Delayed Draw Term Loan Lender to make
the Delayed Draw Term Loan to be made by such other Delayed Draw Term Loan
Lender on the date of any Delayed Draw Term Loan Borrowing. Notwithstanding any
other provision of this Agreement, the Administrative Agent (in its capacity as
such)


EAST\126926138.18    33

--------------------------------------------------------------------------------





shall have no obligation to advance any portion of any Delayed Draw Term Loan
Borrowing hereunder owed to the Borrower by another Delayed Draw Term Loan
Lender unless and until such other Delayed Draw Term Loan Lender has first
funded such amounts to the Administrative Agent.
(c)
    Amounts repaid as principal in respect of the Loans may not be re-borrowed.
The Borrower agrees that the principal and interest on the Loans shall be full
recourse obligations of the Borrower.
Section 2.2.
    Interest Elections.
(a)
    Each Loan initially shall be a Eurodollar Loan. Thereafter, the Borrower may
elect to convert such Loan into a different Type or to continue such Loan as
provided in this Section 2.2.
(b)
    To make an election pursuant to this Section 2.2, the Borrower shall give
the Administrative Agent prior written notice (or telephonic notice promptly
confirmed in writing) of each Loan substantially in the form of Exhibit 2.2(b)
(a “Notice of Conversion/Continuation”) that is to be converted or continued, as
the case may be, (x) prior to 11:00 a.m. (New York time) one (1) Business Day
prior to the requested date of a conversion into a Base Rate Loan and (y) prior
to 2:00 p.m. (New York time) three (3) Business Days prior to a continuation of
or conversion into a Eurodollar Loan. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Loan to
which such Notice of Conversion/Continuation applies; (ii) the effective date of
the election made pursuant to such Notice of Conversion/Continuation, which
shall be a Business Day, and (iii) whether the resulting Loan is to be a Base
Rate Loan or a Eurodollar Loan.
(c)
    If, on the expiration of any Interest Period in respect of any Eurodollar
Loan, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Loan is repaid as provided herein,
the Borrower shall be deemed to have elected to convert such Loan to a Base Rate
Loan. No Loan may be converted into, or continued as, a Eurodollar Loan if a
Default or an Event of Default exists, unless the Administrative Agent and each
of the Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.
(d)
    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Loan.
(e)
    Notwithstanding anything to the contrary contained herein, neither
Administrative Agent, nor any Lender, nor any of their Participants, is required
actually to acquire eurodollar deposits to fund or otherwise match fund any
Obligation as to which interest accrues based on LIBOR.
Section 2.3.
    Optional Reduction and Termination of Commitments; Repayment of Loans;
Maturity Date Extension.


EAST\126926138.18    34

--------------------------------------------------------------------------------





(a)
    Unless previously terminated, the Delayed Draw Term Loan Commitments of the
Delayed Draw Term Loan Lenders will automatically expire on the Delayed Draw
Term Loan Expiration Date. Upon at least three (3) Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) (or such shorter
period of time as may be agreed to by the Administrative Agent) to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the undrawn Delayed Draw Term Loan Commitments in part or terminate the
undrawn Delayed Draw Term Loan Commitments in whole; provided, that any partial
reduction shall apply to reduce proportionately and permanently the undrawn
Delayed Draw Term Loan Commitment of each Delayed Draw Term Loan Lender, and any
partial reduction pursuant to this Section 2.3(a) shall be in an amount of at
least $1,000,000 and any larger multiple of $500,000 (or, if less, the entire
remaining unfunded Delayed Draw Term Loan Commitments of all Delayed Draw Term
Loan Lenders).
(b)
    The outstanding principal amount of all Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Maturity Date or, if
earlier, on the date on which they are declared due and payable pursuant to the
terms of this Agreement; provided, however, that the Borrower shall have the
option to extend the Maturity Date by six (6) months if the following conditions
are satisfied: (i) Borrower notifies the Administrative Agent in writing of its
election to extend the Maturity Date at least thirty (30) days prior to the
original Maturity Date and (ii) no Default or Event of Default has occurred or
is continuing at the time such election is delivered to the Administrative
Agent. Within three (3) Business Days of the effectiveness of the extension, the
Borrower shall pay to the Administrative Agent the Extension Fee. Any extension
of the Maturity Date meeting the conditions set forth in clauses (i) and (ii)
this Section 2.3(b) shall be effective as of the time the Borrower delivers the
writing (which may be by email) noted in clause (i) to the Administrative Agent.
Section 2.4.
    Evidence of Indebtedness. Each Lender shall maintain in accordance with its
usual practice appropriate records evidencing the Indebtedness of the Borrower
to such Lender resulting from each Loan made by such Lender, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Commitment of each
Lender, (ii) the amount of each Loan made hereunder by each Lender and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.2, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.2, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of such Loans
and (vi) both the date and amount of any sum received by the Administrative
Agent hereunder from the Borrower in respect of the Loans and each Lender’s Pro
Rata Share thereof. The entries made in such records shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure or delay of any Lender or the
Administrative Agent in maintaining or making entries into any such record or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans (both principal and unpaid accrued interest) of such Lender
in accordance with the terms of this Agreement.
(a)
    At the request of any Lender at any time, the Borrower agrees that it will
execute and deliver to such Lender a Note payable to the order of such Lender.


EAST\126926138.18    35

--------------------------------------------------------------------------------





Section 2.5.
    Prepayments
(a)
    Voluntary Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Loan, in whole or in part, by giving irrevocable
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (i) in the case of a prepayment of any
Eurodollar Loan, 2:00 p.m. (New York time) not less than three (3) Business Days
prior to any such prepayment, or (ii) in the case of a prepayment of any Base
Rate Loan, 11:00 a.m. on the same day of such prepayment. Each voluntary
prepayment hereunder shall be made in an aggregate minimum amount of $1,000,000.
Each such notice shall be irrevocable and shall specify the proposed date of
such prepayment and the principal amount of each Loan or portion thereof to be
prepaid, provided, that such notice may be revoked if it is conditioned upon the
happening or occurrence of an event and such event does not occur. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each affected
Lender of the contents thereof and of such Lender’s Pro Rata Share of any such
prepayment. If such notice is given, the aggregate amount specified in such
notice shall be due and payable on the date designated in such notice, together
with accrued interest to such date on the amount so prepaid in accordance with
Section 2.6(c); provided, that if a Eurodollar Loan is prepaid on a date other
than the last day of an Interest Period applicable thereto, the Borrower shall
also pay all amounts required pursuant to Section 2.12. Each prepayment of a
Loan shall be applied to the Lenders based on their Pro Rata Share.
(b)
    Collateral Base Deficiency Mandatory Prepayment. If a Collateral Base
Deficiency has occurred and is continuing, the Borrower shall, within three (3)
Business Days after the occurrence thereof, repay Loans in an amount necessary
to reduce the Collateral Base Deficiency to zero, provided, that if within such
three (3) Business Day period, the Borrower shall present to the Administrative
Agent a reasonably feasible plan (each, a “Collateral Base Deficiency Cure
Plan”) that, in the Permitted Discretion of the Administrative Agent, will
enable such Collateral Base Deficiency to be cured within thirty (30) calendar
days (taking into account all other payments expected to be made by the Loan
Parties within such thirty (30) calendar day period, including any payments
under Sections 7.4(c) and (d)), then such prepayment shall not be required to be
effected within such three (3) Business Day period but instead may be effected
in accordance with such Collateral Base Deficiency Cure Plan (with such
modifications as the Borrower may reasonably determine and as the Administrative
Agent may approve in its Permitted Discretion), provided that in any event such
Collateral Base Deficiency shall be cured within such thirty (30) calendar day
period, and provided further, that during any such thirty (30) calendar day
period, no “Default” or “Event of Default” under Section 8.1(a) shall be deemed
to have occurred hereunder solely as a result of any such Collateral Base
Deficiency.
(c)
    Financial Covenant Default Mandatory Prepayment. If at any time the Borrower
shall breach any of the financial covenants set forth in Article VI, the
Borrower shall, within three (3) Business Days after delivery of the relevant
Compliance Certificate evidencing such breach, apply all Principal Proceeds and
Sale Proceeds then held by the Loan Parties to repay the Loans.
(d)
    Failure to Reinvest Mandatory Prepayment. With respect to any Sale Proceeds
or Principal Proceeds received by any Loan Party, the Loan Parties may, in each
case subject to the other restrictions, limitations and requirements contained
herein, (w) reinvest any such proceeds in new or existing investments or assets
to be used or useful in the business of the Borrower or any other Loan Party,
(x) make distributions permitted by Section 7.4 and (y) use such proceeds for
Permitted Expenses


EAST\126926138.18    36

--------------------------------------------------------------------------------





(each of clause (w) through (y) is referred to hereinafter as a “Permitted
Purpose”); provided, that if the Loan Parties shall receive any Sale Proceeds or
Principal Proceeds and do not expend such funds for a Permitted Purpose within
one hundred twenty (120) days after receipt of such proceeds (or, to the extent
a Loan Party enters into a binding commitment to reinvest such proceeds in new
or existing investments or assets to be used or useful in the business of the
Borrower or any other Loan Party within such 120-day period, and does not close
such transaction within ninety 90 days after entering into such binding
commitment), then the Loan Parties shall prepay an aggregate amount of Loans
equal to 100% of such proceeds (or such lesser amount as is equal to the amount
not expended pursuant to this Section 2.5(d)) no later than the fifth (5th)
Business Day after the expiration of the applicable reinvestment period.
(e)
    Application of Prepayments. Each prepayment shall be applied ratably to the
Base Rate Loans to the full extent thereof, and then to Eurodollar Loans to the
full extent thereof.
Section 2.6.
    Interest on Loans.
(a)
    The Borrower shall pay interest on each Base Rate Loan at the Base Rate in
effect from time to time and on each Eurodollar Loan at the Adjusted LIBO Rate
for the applicable Interest Period in effect for such Loan, plus, in each case,
the Applicable Margin in effect from time to time.
(b)
    While an Event of Default exists (including after acceleration), the
Borrower shall pay interest (“Default Interest”), after receiving written notice
from the Administrative Agent, with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional two
and one-half percent (2.5%) per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at an all-in rate in effect for Base
Rate Loans, plus an additional two and one-half percent (2.5%) per annum.
(c)
    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period and on the Maturity Date. Interest on any Loan which is converted into a
Loan of another Type or which is repaid or prepaid shall be payable on the date
of such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.
(d)
    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
Section 2.7.
    Fees.
(a)
    The Borrower shall pay to the Administrative Agent for its own account from
time to time the Administrative Agent Fee.


EAST\126926138.18    37

--------------------------------------------------------------------------------





(b)
    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender the fees set forth in the Fee Letter at the times, and in the
amounts, set forth therein.
Section 2.8.
    Computation of Interest and Fees.
All interest and fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest amount or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.
Section 2.9.
    Inability to Determine Interest Rates. If prior to the commencement of any
Interest Period for any Eurodollar Loan,
(i)
    the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate means do not exist for
ascertaining LIBOR for such Interest Period, or
(ii)
    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate does not adequately and fairly reflect the
cost to such Lenders (or Lender, as the case may be) of making, funding or
maintaining their (or its, as the case may be) Eurodollar Loans for such
Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) the obligations of the Lenders to make Eurodollar Loans shall be
suspended (and all Loans made by the Lenders shall be Base Rate Loans) and (B)
all Loans shall bear interest at a per annum rate equal to the lesser of (1) the
Base Rate plus the Applicable Margin or (2) the Maximum Rate (as defined in
Section 10.12).
Section 2.10.
    Illegality. If any Change in Law shall make it unlawful or impossible for
any Lender to make, maintain or fund any Eurodollar Loan and such Lender shall
so notify the Administrative Agent, the Administrative Agent shall promptly give
notice thereof to the Borrower and the other Lenders, whereupon until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make Eurodollar Loans shall be suspended (and all Loans made by such Lender
shall be Base Rate Loans) and all Eurodollar Loans shall bear interest at a per
annum rate equal to the lesser of (A) the Base Rate plus the Applicable Margin
or (B) the Maximum Rate (as defined in Section 10.12). Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.


EAST\126926138.18    38

--------------------------------------------------------------------------------





Section 2.11.
    Increased Costs.
(a)
    If any Change in Law shall:
(i)
    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
(ii)
    impose on any Lender or the eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by such Lender or any
participation therein; or
(iii)
    subject any Recipient to any Taxes (other than Indemnified Taxes and Taxes
described in clauses (a)(ii) through (d) of the definition of Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender of participating in or to reduce the amount
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, from time to time, such Lender may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
five (5) Business Days after receipt of such notice and demand the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for any such increased costs incurred or reduction suffered.
(b)
    If any Lender shall have determined that on or after the date of this
Agreement any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital (or on the
capital of such Lender’s parent corporation) as a consequence of its obligations
hereunder to a level below that which such Lender or such Lender’s parent
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s policies or the policies of such Lender’s parent
corporation with respect to capital adequacy) then, from time to time, within
five (5) Business Days after receipt by the Borrower of written demand by such
Lender (with a copy thereof to the Administrative Agent), the Borrower shall pay
to such Lender such additional amounts as will compensate such Lender or such
Lender’s parent corporation for any such reduction suffered.
(c)
    A certificate of a Lender setting forth in reasonable detail the basis for
and the calculation of the amount or amounts necessary to compensate such Lender
or such Lender’s parent corporation, as the case may be, specified in paragraph
(a) or (b) of this Section 2.11 shall be delivered to the Borrower (with a copy
to the Administrative Agent) and shall be conclusive, absent manifest error. The
Borrower shall pay any such Lender such amount or amounts within 10 days after
receipt thereof.
(d)
    Failure or delay on the part of any Lender to demand compensation pursuant
to this


EAST\126926138.18    39

--------------------------------------------------------------------------------





Section 2.11 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section 2.11 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.12.
    Funding Indemnity. In the event of (a) the payment of any principal of a
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion or
continuation of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure by the Borrower to borrow, prepay,
convert or continue any Eurodollar Loan on the date specified in any applicable
notice (regardless of whether such notice is withdrawn or revoked), then, in any
such event, the Borrower shall compensate each Lender, within five (5) Business
Days after written demand from such Lender, for any loss, cost or expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (A) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBO Rate applicable to such Eurodollar Loan for the period from the
date of such event to the last day of the then current Interest Period therefor
(or in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan. A certificate as to
any additional amount payable under this Section 2.12 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.
Section 2.13.
    Taxes.
(a)
    For purposes of this Section 2.13, the term “applicable law” includes FATCA.
(b)
    Any and all payments by or on account of any obligation of the Borrower or
any other Loan Party hereunder or under any other Loan Document shall be made
without deduction or withholding for any Taxes; provided that if any applicable
law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment,
then the applicable Withholding Agent shall make such deduction or withholding
and timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by the Borrower or other Loan Party, as applicable,
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 2.13(b)) the applicable Recipient shall receive
an amount equal to the sum it would have received had no such deductions or
withholdings in respect of the Indemnified Tax been made.
(c)
    In addition, without limiting the provisions of subsection (b) of this
Section 2.13, the


EAST\126926138.18    40

--------------------------------------------------------------------------------





Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
(d)
    The Borrower shall indemnify each Recipient, within ten (10) Business Days
after written demand therefor, for the full amount of any Indemnified Taxes paid
or payable by such Recipient or required to be withheld or deducted from a
payment to such Recipient (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the applicable Recipient (with a copy to
the Administrative Agent in the case of a Recipient other than the
Administrative Agent) shall be conclusive, absent manifest error.
(e)
    As soon as practicable after any payment of Indemnified Taxes by the
Borrower or any other Loan Party to a Governmental Authority, the Borrower or
other Loan Party, as applicable, shall deliver to the Administrative Agent an
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)
    Tax forms.
(i)
    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(ii)
    Any Lender that is a Foreign Lender and that is entitled to an exemption
from or reduction of withholding Tax under the Code or any treaty to which the
United States is a party with respect to payments under this Agreement shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing, each Lender that is a Foreign Lender shall, to the extent it is
legally entitled to do so, (w) on or prior to the date such Lender becomes a
Lender under this Agreement, (x) on or prior to the date on which any such form
or certification expires or becomes obsolete, (y) after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered by it pursuant to this subsection, and (z) from time to time upon the
reasonable request by the Borrower or the Administrative Agent, deliver to the
Borrower and the Administrative Agent (in


EAST\126926138.18    41

--------------------------------------------------------------------------------





such number of copies as shall be requested by the Borrower or the
Administrative Agent), whichever of the following is applicable:
(A)
    if such Lender is claiming eligibility for benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, duly executed originals of IRS Form W-8BEN-E, or any
successor form thereto, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
duly executed originals of IRS Form W-8BEN-E, or any successor form thereto,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(B)
    duly executed originals of IRS Form W-8ECI, or any successor form thereto,
certifying that the payments received by such Lender are effectively connected
with such Lender’s conduct of a trade or business in the United States;
(C)
    if such Lender is claiming the benefits of the exemption for portfolio
interest under Section 871(h) or Section 881(c) of the Code, duly executed
originals of IRS Form W-8BEN-E, or any successor form thereto, together with a
certificate (a “U.S. Tax Compliance Certificate”) upon which such Lender
certifies that (1) such Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, or the obligation of the Borrower hereunder is not,
with respect to such Lender, a loan agreement entered into in the ordinary
course of its trade or business, within the meaning of that Section, (2) such
Lender is not a 10% shareholder of the Borrower within the meaning of Section
871(h)(3) or Section 881(c)(3)(B) of the Code, and (3) such Lender is not a
controlled foreign corporation that is related to the Borrower within the
meaning of Section 881(c)(3)(C) of the Code; or
(D)
    if the Lender claiming the benefits of the exemption for portfolio interest
is not the beneficial owner (for example, a partnership or a participating
Lender granting a typical participation), duly executed originals of IRS Form
W-8IMY, or any successor form thereto, accompanied by IRS Form W-9, IRS Form
W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate,
and/or other certification documents from each beneficial owner, as applicable.
(iii)
    Each Lender agrees that if any form or certification it previously delivered
under this Section expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or, if such Lender is not legally
entitled to provide an updated form or certification, it shall promptly notify
the Borrower and the Administrative Agent of its inability to update such form
or certification.
(g)
    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code,


EAST\126926138.18    42

--------------------------------------------------------------------------------





as applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this (g), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(h)
    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.13 (including by the payment of additional amounts
pursuant to this Section 2.13), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.13 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)
    Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.14.
    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)
    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.11, 2.12 or 2.13, or otherwise) prior to 2:00 p.m. (New York time), on the
date when due, in immediately available funds, free and clear of any defenses,
rights of set-off, counterclaim or withholding or deduction of taxes (except as
provided in Section 2.13). Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to the Administrative Agent at the
Payment Office, except that payments pursuant to Sections 2.11, 2.12 and 2.13
and 10.3 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt


EAST\126926138.18    43

--------------------------------------------------------------------------------





thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension. All payments hereunder shall be
made in Dollars.
(b)
    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)
    If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)
    Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount or amounts due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)
    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.14(d) or (e), Section 10.3(d) or otherwise, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the


EAST\126926138.18    44

--------------------------------------------------------------------------------





Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
(f)
    If Administrative Agent so elects, payments of principal, interest, fees,
expenses or any other amounts due and owing from Borrower to Administrative
Agent hereunder shall be paid to Administrative Agent by Automated Clearing
House debit of immediately available funds from the financial institution
account designated by Borrower in the Automated Clearing House debit
authorization executed by Borrower in connection with this Agreement, and shall
be effective upon receipt. Borrower shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic debiting.
In no event shall any such payments be refunded to Borrower.
Section 2.15.
    Mitigation of Obligations. If any Lender requests compensation under Section
2.11, or requires the Borrower to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.13, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.11 or Section 2.13, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with such designation or assignment.
Section 2.16.
    Replacement of Lenders. If (a) any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.13, or (b) any Lender is a Defaulting
Lender, or (c) in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or the Loan Documents, the consent of Required Lenders shall have been
obtained but the consent of one or more of such other Lenders (each a “Non
Consenting Lender”) whose consent is required shall not have been obtained, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.11 or 2.13, as applicable) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment) (a “Replacement Lender”); provided that:
(a)
    the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld;
(b)
    such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts);


EAST\126926138.18    45

--------------------------------------------------------------------------------





(c)
    in the case of a claim for compensation under Section 2.11 or payments
required to be made pursuant to Section 2.13, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply;
(d)
    in the case of a Non Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non Consenting Lender.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.17.
    Defaulting Lenders.
(a)
    If the Borrower and the Administrative Agent agree in writing in their
discretion that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein, such Lender will purchase at par such portion of outstanding Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the Loans of the Lenders to be on a pro
rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender, and will be a Non-Defaulting Lender
(and such Loan of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing). Except to the extent otherwise expressly agreed
by the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.
(b)
    Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(iv)
    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.
(v)
    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second,
[reserved]; third, [reserved]; fourth, as the Borrower may request (so long as
no Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required


EAST\126926138.18    46

--------------------------------------------------------------------------------





by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) [reserved]; sixth, to the payment of any amounts owing to the Lenders as
a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments under the applicable Loan without giving
effect to Section 2.14. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(vi)
    No Defaulting Lender shall be entitled to receive any commitment, “ticking”
or other fee payable under the Fee Letter for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
Section 2.18.
    Cash Management.
(a)
    Accounts Generally. Subject to Section 5.14(a), the Loan Parties shall
maintain their existing deposit accounts, securities accounts and any other bank
accounts so long as each such account is a Controlled Account (unless such
account constitutes Excluded Collateral (as defined in the Security Agreement)
in which case such account does not have to be a Controlled Account).
(b)
    Principal Proceeds and Sale Proceeds. Subject to Section 5.14(a), the Loan
Parties shall cause all proceeds (including Principal Proceeds and Sale
Proceeds) received in cash with respect to a Portfolio Investment to be
deposited directly into a Controlled Account and shall maintain such amounts in
a Controlled Account unless and until utilized for a Permitted Purpose or
required to be utilized to repay (or prepay, as applicable) the Loans hereunder.
Subject to Section 5.14(a), all proceeds of any Delayed Draw Term Loans made
hereunder shall be held in a Controlled Account unless and until utilized for a
Permitted Purpose or required to be utilized to repay (or prepay, as applicable)
the Loans hereunder.
ARTICLE III
    

CONDITIONS PRECEDENT TO LOANS
Section 3.1.
    Conditions To Effectiveness. The obligations of the Lenders to make Loans
shall not


EAST\126926138.18    47

--------------------------------------------------------------------------------





become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2).
(f)
    The Administrative Agent shall have received (to the extent invoiced) all
fees and other amounts due and payable on or prior to the Closing Date,
including reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document.
(g)
    The Administrative Agent shall have completed and be satisfied with all due
diligence with respect to the Borrower and its Subsidiaries, including but not
limited to review of the Underwriting Policies, risk management procedures,
accounting policies, systems integrity, compliance, management and
organizational structure, books and records, material contracts and the loan and
investment portfolio of the Borrower and its Subsidiaries;
(h)
    The Administrative Agent (or its counsel) shall have received the following:
(iii)
    a counterpart of this Agreement signed by or on behalf of each party hereto;
(iv)
    to the extent requested by a Lender, a duly executed Note payable to such
Lender;
(v)
    duly executed Control Agreements with respect to all deposit accounts,
securities, securities entitlements and other financial assets held with any
financial institution other than the Administrative Agent or its affiliates to
the extent required hereunder or under the Security Agreement.
(vi)
    the duly executed Security Agreement which has been entered into by the
Borrower and each Subsidiary Guarantor and the duly executed Subsidiary
Guarantee Agreement which has been entered into by each Subsidiary Guarantor of
Borrower, together with (A) UCC financing statements and other applicable
documents under the laws of the jurisdictions with respect to the perfection of
the Liens granted under the Security Agreement, as requested by the
Administrative Agent in order to perfect such Liens, duly executed (if required
by law) by the Borrower and the Subsidiary Guarantors, (B) copies of favorable
UCC, tax, judgment and fixture lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Borrower
and the Subsidiary Guarantors requested by the Lenders, indicating that there
are no prior Liens on any of the Collateral other than Permitted Encumbrances,
and (C) a Perfection Certificate duly completed and executed by the Borrower;
(vii)
    a certificate of the Secretary or Assistant Secretary of each Loan Party in
a form satisfactory to the Administrative Agent, attaching and certifying copies
of its bylaws and of the resolutions of its boards of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying


EAST\126926138.18    48

--------------------------------------------------------------------------------





the name, title and true signature of each officer of such Loan Party executing
the Loan Documents to which it is a party;
(viii)
    certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
(ix)
    a favorable written opinion of (A) Dechert LLP, counsel to the Loan Parties,
(B) Thompson & Knight LLP, special Texas counsel to the Loan Parties and (C)
Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel to the Loan
Parties, in each case, addressed to the Administrative Agent and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
or the Required Lenders shall reasonably request;
(x)
    a certificate in the form of Exhibit 3.1(c)(viii), dated the Closing Date
and signed by a Responsible Officer of the Borrower, certifying that (w) after
giving effect to the making of the Loans on the Closing Date, no Collateral Base
Deficiency exists, (x) no Event of Default exists, (y) all representations and
warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects, other than those representations and
warranties which are qualified by materiality, “Material Adverse Effect” or a
similar materiality qualifier, in which case such representations and warranties
shall be true and correct in all respects, and (z) since the date of the
financial statements of the Borrower described in Section 4.4, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect;
(xi)
    certified copies of all consents, approvals, authorizations, registrations
and filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, if any,
in connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders, if any, shall be in full force and effect and all applicable waiting
periods shall have expired and no investigation or inquiry by any governmental
authority regarding the Loan Documents or any transaction being financed with
the proceeds thereof shall be ongoing;
(xii)
    certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) covering any of the tangible insurable Collateral maintained by
the Loan Parties, in each case naming the Administrative Agent as additional
insured;
(xiii)
    a certificate, dated the Closing Date and signed by the chief financial
officer of the Borrower, confirming the solvency of the Borrower and the other
Loan Parties on a consolidated basis;


EAST\126926138.18    49

--------------------------------------------------------------------------------





(xiv)
    copies of the audited consolidated financial statements for the Borrower and
its subsidiaries for the Fiscal Year ending December 31, 2015; and
(xv)
    certified copies of all agreements, indentures or notes governing the terms
of any Material Indebtedness and all other material agreements, documents and
instruments to which any Loan Party or any of its assets are bound, to the
extent requested by the Administrative Agent.
Section 3.2.
    Delivery of Documents. All of the Loan Documents, certificates, legal
opinions and other documents and papers referred to in Section 3.1, unless
otherwise specified, shall be delivered to the Administrative Agent for the
account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory in all respects to the Administrative Agent.
Section 3.3.
    Conditions to all Borrowings. The obligation of each Lender to make any Loan
hereunder on any date is subject to the following conditions precedent:
(b)
    the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date (other than those representations and warranties which are qualified by
materiality, “Material Adverse Effect” or a similar materiality qualifier, in
which case such representations and warranties shall be true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this Section
3.3, the representations and warranties contained in Section 4.4 shall be deemed
to refer to the most recent statements furnished pursuant to Sections 5.1(a) and
(b), respectively;
(c)
    no Event of Default shall have occurred and be continuing on and as of such
date or after giving effect to the advance requested to be made on such date;
and
(d)
    with respect to any requested advance of a Delayed Draw Term Loan, (i) the
Administrative Agent shall have received a Committed Loan Notice requesting such
Delayed Draw Term Loan in accordance with the requirements hereof, and (ii)
after giving effect to the making of such Delayed Draw Term Loan, no Collateral
Base Deficiency shall exist (to be evidenced by a pro forma Collateral Base
Certificate delivered with such Committed Loan Notice).
(e)
    Each Committed Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Section 3.3 have
been satisfied on and as of the date of the applicable borrowing.
ARTICLE IV
    

REPRESENTATIONS AND WARRANTIES


EAST\126926138.18    50

--------------------------------------------------------------------------------





The Borrower represents and warrants to the Administrative Agent and each Lender
as follows as of the Closing Date:
Section 4.1.
    Existence; Power. The Borrower and each of its Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
Section 4.2.
    Organizational Power; Authorization. The execution, delivery and performance
by each Loan Party of the Loan Documents to which it is a party are within such
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational, and if required, shareholder, partner or member,
action. This Agreement has been duly executed and delivered by the Borrower, and
constitutes, and each other Loan Document to which any Loan Party is a party,
when executed and delivered by such Loan Party, will constitute, valid and
binding obligations of the Borrower or such Loan Party (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.
Section 4.3.
    Governmental Approvals; No Conflicts. The execution, delivery and
performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except (i) those as have been obtained or made and are in full force
and effect or (ii) filings and recordings in respect of the Liens created
pursuant to this Agreement or the Security Documents, (b) will not violate any
Requirements of Law applicable to the Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of its
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien (other than Liens permitted by Section 7.2) on any
asset of the Borrower or any of its Subsidiaries, except Liens (if any) created
under the Loan Documents.
Section 4.4.
    Financial Statements. The Borrower has furnished to the Administrative Agent
for delivery to each Lender the audited consolidated balance sheet of the
Borrower and its Subsidiaries as of December 31, 2015 and the related
consolidated statements of operations, changes in net assets and cash flows for
the Fiscal Year then ended, all reported on by Ernst & Young LLP. Such financial
statements fairly present, in all material respects, the consolidated financial
condition of the Borrower and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied. The Borrower has furnished to the Administrative Agent for
delivery to each Lender the unaudited consolidated balance sheets of the
Borrower and its Subsidiaries as of each of March 31, 2016 and June 30, 2016 and
the related consolidated statements of operations, changes in net assets and
cash flows for the applicable quarter then ended. Such financial statements
fairly present, in all material respects, the consolidated financial condition
of the Borrower and its Subsidiaries as of such dates and the consolidated
results of operations for such periods in conformity with GAAP consistently
applied, subject to year-end audit adjustments and the absence of footnotes.
Since December 31, 2015,


EAST\126926138.18    51

--------------------------------------------------------------------------------





there have been no changes with respect to the Borrower and its Subsidiaries
which have had, singly or in the aggregate, a Material Adverse Effect.
Section 4.5.
    Litigation and Environmental Matters.
(c)
    No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect, except as set forth on Schedule
4.5 as of the Closing Date or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
(d)
    Except for the matters set forth on Schedule 4.5 or as could not singly or
in the aggregate reasonably be expected to result in a Material Adverse Effect,
neither the Borrower nor any of its Subsidiary Guarantors (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
Section 4.6.
    Compliance with Laws and Agreements. The Borrower and each Subsidiary
Guarantor is in compliance with (a) all material Requirements of Law in all
material respects and all judgments, decrees and orders of any Governmental
Authority and (b) all indentures, agreements or other instruments binding upon
it or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 4.7.
    Investment Company Act, Etc. Neither the Borrower nor any of its
Subsidiaries is (a) required to register as an “investment company” or is
“controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act, (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935, as amended or (c) otherwise subject to any other regulatory
scheme limiting its ability to incur debt or requiring any approval or consent
from or registration or filing with, any Governmental Authority in connection
therewith, except that the Borrower has elected to be a “business development
company” as defined in Section 2(a)(46) of the Investment Company Act and is
subject to regulation as such under the Investment Company Act including Section
18, as modified by Section 61, of the Investment Company Act.
Section 4.8.
    Taxes. The Borrower and its Subsidiaries and each other Person for whose
taxes the Borrower or any Subsidiary could become liable have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns that are required to be filed by them, and have paid all taxes shown to
be due and payable on such returns or on any assessments made against it or its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Borrower and its


EAST\126926138.18    52

--------------------------------------------------------------------------------





Subsidiaries in respect of such taxes are adequate, and no tax liabilities that
could be materially in excess of the amount so provided are anticipated.
Section 4.9.
    Margin Regulations. None of the proceeds of any of the Loans will be used,
directly or indirectly, for purchasing Margin Stock or for any purpose that
violates the provisions of Regulation U of the Board of Governors of the Federal
Reserve System. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
Section 4.10.
    ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which there remains
unsatisfied liability, would reasonably be expected to result in a Material
Adverse Effect.
Section 4.11.
    Ownership of Property.
(j)
    Each of the Borrower and its Subsidiary Guarantors has good title to, or
valid leasehold interests in, the Portfolio Investments listed on Schedule I
hereto and all other real and personal property material to the operation of its
business, including all such properties reflected in the most recent audited
consolidated balance sheet of the Borrower referred to in Section 4.4 or
purported to have been acquired by the Borrower or any Subsidiary Guarantor
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases that individually or in the aggregate are material to the business or
operations of the Borrower and its Subsidiary Guarantors are valid and
subsisting and are in full force.
(k)
    Each of the Borrower and its Subsidiary Guarantors owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights and other intellectual property material to its business, and
the use thereof by the Borrower and its Subsidiary Guarantors does not infringe
in any material respect on the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
(l)
    The properties of the Borrower and its Subsidiary Guarantors are insured in
at least such amounts with at least such deductibles and covering at least such
risks as are customarily carried by similarly sized companies engaged in similar
businesses and owning similar properties.
Section 4.12.
    Disclosure. None of the reports (including without limitation all reports
that the Borrower is required to file with the Securities and Exchange
Commission), nor any financial statements, certificates or other written
information (other than projected financial information, other forward looking
information, information of a general economic or general industry nature or
information prepared and provided by or on behalf of an Obligor, which projected
financial statements and forward looking information were based upon good faith
estimates and assumptions believed by the preparer thereof to be reasonable at
the time made) furnished by or on behalf of the Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender prior to the Closing Date
in connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as


EAST\126926138.18    53

--------------------------------------------------------------------------------





modified or supplemented by any other information so furnished prior to the
Closing Date), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in light of the circumstances under which they were made, not
misleading.
Section 4.13.
    Labor Relations. Neither the Borrower nor any Subsidiary of the Borrower has
any employees.
Section 4.14.
    Subsidiaries. Schedule 4.14 sets forth the name of, the ownership interest
of the Borrower in, the jurisdiction of incorporation or organization of, and
the type of, each Subsidiary and identifies each Subsidiary that is a Subsidiary
Guarantor, in each case as of the Closing Date.
Section 4.15.
    Insolvency. After giving effect to the execution and delivery of the Loan
Documents, the making of the Loans under this Agreement, neither the Borrower
nor the Borrower together with the Subsidiary Guarantors on a consolidated basis
will be “insolvent,” within the meaning of such term as defined in § 101 of
Title 11 of the United States Code, as amended from time to time, or be unable
to pay its debts generally as such debts become due, or have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated.
Section 4.16.
    OFAC. No Loan Party (i) is a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
Section 4.17.
    Patriot Act. Each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:


EAST\126926138.18    54

--------------------------------------------------------------------------------





Section 5.1.
    Financial Statements and Other Information. The Borrower will deliver to the
Administrative Agent:
(f)
    as soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower, a copy of the annual audited report for such Fiscal
Year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such Fiscal Year and
the related consolidated statements of operations, changes in net assets and
cash flows (together with all footnotes thereto) of the Borrower and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or similar
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such Fiscal
Year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards; provided,
that to the extent that any Special Purpose Subsidiary with assets in excess of
$1,000,000 that is treated as a consolidated entity and reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries, concurrently
with the delivery of the financial statements referred to in this (a), the
Borrower shall provide to the Administrative Agent a balance sheet for each such
Special Purpose Subsidiary as of the end of such Fiscal Year and the related
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of such Special Purpose Subsidiary for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, unless such requirement is waived by the Administrative Agent;
provided, that the requirements set forth in this clause (a) may be fulfilled by
providing to the Administrative Agent the report of the Borrower to the SEC on
Form 10-K for the applicable Fiscal Year;
(g)
    as soon as available and in any event within 25 days after the end of each
calendar month, an unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such calendar month and the related unaudited
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such calendar month and the then elapsed portion of the
applicable Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding month, all certified by the chief financial
officer or treasurer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes; provided, that
to the extent that any Special Purpose Subsidiary with assets in excess of
$1,000,000 that is treated as a consolidated entity and reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries, concurrently
with the delivery of the financial statements referred to in this paragraph (b),
the Borrower shall provide to the Administrative Agent a balance sheet for each
such Special Purpose Subsidiary as of the end of such calendar month and the
related statements of income, stockholders’ equity and cash flows (together with
all footnotes thereto) of such Special Purpose Subsidiary for such calendar
month, setting forth in each case in comparative form the figures for the
corresponding month and the corresponding portion of the previous Fiscal Year,
unless such requirement is waived by the Administrative Agent;
(h)
    (i) concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate (for the avoidance of
doubt, such Compliance Certificate shall not


EAST\126926138.18    55

--------------------------------------------------------------------------------





include a bringdown of any representations or warranties set forth herein or in
any other Loan Document), and (ii) concurrently with the delivery of the
financial statements referred to in clause (b) above for each month, a
Collateral Base Certificate signed by the principal financial officer of the
Borrower;
(i)
    as soon as available and in any event within 90 days after the end of each
Fiscal Quarter of the Borrower, and provided the Administrative Agent, on behalf
of the Lenders, has entered into a non-reliance letter with the applicable
Valuation Provider (if so required) retained by the Borrower, a valuation report
of the Borrower’s and its Subsidiaries’ loan and securities portfolio, conducted
by such Valuation Provider;
(j)
    within two (2) Business Days of the reasonable request of the Administrative
Agent (but not more than weekly), an updated Collateral Base Certificate (each,
an “Updated Collateral Base Certificate”) reflecting updated information
regarding the Collateral Base in such form (electronic or otherwise) as shall be
readily available to the Borrower;
(k)
    as soon as available and in any event within five (5) Business Days after
the end of each calendar month, a report signed by a Responsible Officer of the
Borrower certifying to (i) the cash balances in each account of the Loan Parties
(and attaching all related account statements) for the previous calendar month,
and (ii) the amount of Principal Proceeds and/or Sale Proceeds received with
respect to each Portfolio Investment during the previous calendar month;
(l)
    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission (other than immaterial reports or materials
or comment or response letters), or any Governmental Authority succeeding to any
or all functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;
(m)
    promptly after the same become available, copies of the “Investment
Committee Valuation Memos” (or similar report, however styled) prepared by the
Investment Advisor with respect to Portfolio Investments; and
(n)
    promptly following any reasonable request therefor, such other information
regarding the results of operations, business affairs, financial condition and
loan and securities portfolio of the Borrower or any Subsidiary as the
Administrative Agent or any Lender may reasonably request;
(o)
    as soon as available, but in any event at least thirty (30) days following
the beginning of each Fiscal Years, copies of Loan Parties’ Projections
(including a budget and operating plan), month by month for the forthcoming
fiscal year, commencing with the fiscal year ending December 31, 2016, certified
by an Responsible Officer of Borrower as being such officer’s good faith
estimate of the financial performance of the Loan Parties during the period
covered thereby; and
(p)
    promptly, but in any event within five (5) Business Days after Borrower has
knowledge thereof, notice of the resignation, termination or long‑term
disability of any Responsible Officer.


EAST\126926138.18    56

--------------------------------------------------------------------------------





Each delivery of the items described in Sections 5.1(c) and (f) by the Borrower
hereunder shall constitute a representation and warranty by the Borrower to the
Administrative Agent and the Lenders as of the date delivered that, to the
knowledge of the Borrower, the information contained in such delivered item is
true and correct in all material respects as of the date delivered.
Section 5.2.
    Notices of Material Events. The Borrower will furnish to the Administrative
Agent written notice of the following promptly after a Responsible Officer has
knowledge thereof:
(f)
    the occurrence of any Event of Default;
(g)
    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
(h)
    the occurrence of any event or any other development by which the Borrower
or any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
(i)
    the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred in the 12 months immediately preceding the date
of this Agreement, would reasonably be expected to result in a Material Adverse
Effect;
(j)
    the occurrence of any default or event of default, or the receipt by
Borrower or any of its Subsidiaries of any written notice of an alleged default
or event of default, respect of any Material Indebtedness of the Borrower or any
of its Subsidiaries;
(k)
    notice of any amendment to, or modification or termination (or threatened
termination in writing) of the Investment Advisory Agreement; and
(l)
    any other development (excluding matters of a general economic, financial or
political nature not directly related to the Loan Parties to the extent that
they could not reasonably be expected to have a disproportionate effect on the
Loan Parties) that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


EAST\126926138.18    57

--------------------------------------------------------------------------------





Section 5.3.
    Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to be done
all things necessary to preserve, renew and maintain in full force and effect
its legal existence and its respective rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect and will continue to engage
in the same business as presently conducted or such other businesses that are
reasonably related thereto; provided, that nothing in this Section 5.3 shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.
Section 5.4.
    Compliance with Laws, Etc. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.
Section 5.5.
    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its material
obligations and liabilities (including without limitation all federal income and
other material tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
Section 5.6.
    Books and Records. The Borrower will, and will cause each of its
Subsidiaries to, in each case in all material respects, keep proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.
Section 5.7.
    Visitation, Inspection, Etc. The Borrower will, and will cause each of its
Subsidiaries to, permit any representative (including a third party diligence
firm) of the Administrative Agent, or any Lender, to visit and inspect its
properties, to conduct audits of the Collateral, to examine its books and
records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if a Default or an Event of Default
has occurred and is continuing, no prior notice shall be required; provided
further, however, that so long as no Event of Default has occurred and is
continuing, any such audits or examinations conducted by a third party diligence
firm shall be limited to one per year. All reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and, at any time
after the occurrence and during the continuance of a Default or an Event of
Default, any Lenders in connection with any such visit, inspection, audit,
examination and discussions shall be borne by the Borrower.
Section 5.8.
    Maintenance of Properties; Insurance. The Borrower will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where a failure to maintain such property


EAST\126926138.18    58

--------------------------------------------------------------------------------





could not reasonably be expected to result in a Material Adverse Effect, (b) at
least maintain insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses, and
(c) at all times name the Administrative Agent as additional insured on the
general liability policy of the Borrower and its Subsidiaries.
Section 5.9.
    Use of Proceeds. The Borrower will use the proceeds of all Loans (a) to
refinance existing Indebtedness, (b) to pay fees, costs and expenses in
connection with the consummation of the transactions contemplated by this
Agreement and the other Loan Documents, (c) for acquiring additional Portfolio
Investments or investing or reinvesting in existing Portfolio Investments or
issuers of existing Portfolio Investments and (d) for general corporate
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.
Section 5.10.
    Maintenance of RIC Status and Business Development Company. The Borrower
will maintain its status as a RIC under the Code and as a “business development
company” under the Investment Company Act.
Section 5.11.
    Additional Subsidiaries; Additional Collateral. In the event that any Person
becomes a Subsidiary of Borrower after the date hereof (other than a CFC,
Transparent Subsidiary, Immaterial Subsidiary or Special Purpose Subsidiary),
Borrower will promptly notify Administrative Agent of that fact and cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of any
Subsidiary Guarantee Agreement and Security Agreement and to take all such
further actions and execute all such further documents and instruments
(including similar documents applicable to such Subsidiary required under
Section 3.1) as may be necessary or, in the opinion of Administrative Agent,
desirable to create in favor of Administrative Agent, for the benefit of
Lenders, a valid and perfected first priority Lien (if applicable, subject to
Permitted Liens) on all of the personal property assets of such Subsidiary
described in the applicable forms of Security Documents. In addition, Borrower
shall, or shall cause the Subsidiary that owns the Equity Interests of such
Person (in each case if not otherwise covered by the Security Agreement), to
execute and deliver to Administrative Agent a pledge agreement pledging the
Equity Interests of such Person to the Administrative Agent and to deliver to
Administrative Agent all certificates representing such Equity Interests of such
Person (accompanied by irrevocable undated stock powers, duly endorsed in
blank), all in form and substance reasonably satisfactory to the Administrative
Agent in its sole discretion. Each Portfolio Investment acquired after the
Closing Date directly by the Borrower shall be transferred to a Loan Party that
is not the Borrower by no later than the sixtieth (60th) day after its
acquisition and shall thereafter be held by such Loan Party (or another Loan
Party that is not the Borrower) for so long as such Portfolio Investment is
owned by the Borrower or one of its Subsidiaries, and with respect to each
Portfolio Investment owned directly by the Borrower as of the Closing Date, the
Borrower shall use its commercially reasonable efforts to transfer such
Portfolio Investment to a Loan Party that is not the Borrower by no later than
the sixtieth (60th) day after the Closing Date and shall thereafter be held by
such Loan Party (or another Loan Party that is not the Borrower) for so long as
such Portfolio Investment is owned by the Borrower or one of its Subsidiaries.
Section 5.12.
    Compliance with Underwriting Policies. The Borrower shall, and shall cause
its Subsidiaries, to comply in all material respects, at all times with its
Underwriting Policies.


EAST\126926138.18    59

--------------------------------------------------------------------------------





Section 5.13.
    Disclosure Updates; Lender Meetings. Within ninety (90) days after the close
of each Fiscal Year, at the request of Administrative Agent or of the Required
Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Administrative Agent, by
conference call) with all Lenders who choose to attend such meeting at which
meeting shall be reviewed the financial results of the previous fiscal year and
the financial condition of Borrower and the other Loan Parties and the
Projections presented for the current Fiscal Year.
Section 5.14.
    Post-closing Covenants
(c)
    Within thirty (30) days following the Closing Date (or such later date as
may be determined by the Administrative Agent in its sole discretion), the Loan
Parties shall deliver to the Administrative Agent fully executed Control
Agreements with respect to the deposit accounts and securities accounts (other
than any accounts constituting Excluded Collateral) of the Loan Parties to the
extent required pursuant to the terms of the Security Agreement.
(d)
    To the extent the accuracy of any representation or warranty, or the
compliance with any covenant under the Loan Documents, is dependent on the
completion of any action described in this Section 5.14, such representation,
warranty or covenant shall not be breached hereunder solely as a result of the
failure of such action to occur but only until such time as such action is
required to be completed.
ARTICLE VI
    

FINANCIAL COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
Section 6.1.
    Maximum Debt to Tangible Net Worth Ratio. The Borrower shall not permit the
Debt to Tangible Net Worth Ratio to exceed 0.80:1.00 as determined on the last
day of each calendar month.
Section 6.2.
    Minimum Liquidity. The Loan Parties shall maintain at all times minimum
liquidity in the form of Cash or Cash Equivalents of at least $1,000,000.
Section 6.3.
    Maximum Debt to Fair Market Value Ratio. The Borrower shall not permit the
Debt to Fair Market Value Ratio to exceed 0.50:1.00 at any time.
Section 6.4.
    Percentage of Liquid Portfolio Investments. The Borrower will not at any
time permit the Fair Market Value of Liquid Portfolio Investments as a
percentage of the then aggregate outstanding principal balance of the Loans to
be less than the percentages set forth below:


EAST\126926138.18    60

--------------------------------------------------------------------------------





Period
Percentage
First 6-Month Period
80%
Second 6-Month Period
90%
Final Period
100%



ARTICLE VII
    

NEGATIVE COVENANTS
The Borrower covenants and agrees that so long as any Obligation remains unpaid
or outstanding:
Section 7.1.
    Indebtedness and Preferred Equity. The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:
(e)
    Indebtedness created pursuant to the Loan Documents;
(f)
    Indebtedness existing on the date hereof and set forth on Schedule 7.1 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;
(g)
    Indebtedness of the Borrower owing to any other Loan Party and of any
Subsidiary owing to any Loan Party;
(h)
    Guarantees by the Borrower of Indebtedness of any other Loan Party and by
any Subsidiary of Indebtedness of any Loan Party;
(i)
    Indebtedness in respect of Hedging Obligations not prohibited by Section
7.9;
(j)
    Indebtedness arising in connection with the accrual of any fees and expenses
required to be paid under the Investment Advisory Agreement and the
Administration Agreement;
(k)
    Indebtedness arising under repurchase agreements or any other credit
facility established for the purpose of purchasing or buying U.S. Government
Securities in the ordinary course of business and consistent with past practice,
and in each case (i) outstanding not more than twenty (20) Business Days in the
aggregate during any calendar quarter, and (ii) secured only by, and fully
collateralized with, the U.S. Government Securities so purchased;
(l)
    obligations payable or payments of margin or posting of margin collateral to
clearing agencies, brokers, dealers or others in connection with the purchase or
sale of securities or other


EAST\126926138.18    61

--------------------------------------------------------------------------------





investments, credit default swaps or other derivative transactions, in each case
in the ordinary course of business;
(m)
    Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an aggregate principal amount not to exceed $2,000,000
so long as (i) no Event of Default exists at the time of the incurrence,
refinancing or replacement thereof and (ii) on the date of incurrence,
refinancing or replacement thereof, the Borrower is in pro forma compliance with
each of the covenants set forth in Article VI after giving effect to the
incurrence, refinancing or replacement thereof and on the date of such
incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect;
(n)
    Unsecured Longer-Term Indebtedness (including any refinancing or replacement
thereof) so long as (x) no Event of Default exists at the time of the
incurrence, refinancing or replacement thereof and (y) on the date of
incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Article VI after giving
effect to the incurrence, refinancing or replacement thereof and on the date of
such incurrence, refinancing or replacement the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect;
(o)
    Indebtedness of the Borrower on account of the sale by the Borrower of the
first out tranche of any loan that arises solely as an accounting matter under
ASC 860; and
(p)
    other Indebtedness in an aggregate principal amount outstanding not to
exceed $1,000,000 at any time.
Borrower will not, and will not permit any Subsidiary Guarantor to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise, (ii)
is or may become redeemable or repurchaseable by Borrower or such Subsidiary
Guarantor at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the 180th
day following the Maturity Date.
Section 7.2.
    Negative Pledge. The Borrower will not, and will not permit any of its
Subsidiary Guarantors to, create, incur, assume or suffer to exist any Lien on
any of its assets or property now owned or hereafter acquired, except the
following (the “Permitted Liens”):
(e)
    Liens securing the Obligations;
(f)
    Permitted Encumbrances;
(g)
    any Liens on any property or asset of the Borrower or any Subsidiary
existing on the


EAST\126926138.18    62

--------------------------------------------------------------------------------





Closing Date set forth on Schedule 7.2; provided, that such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary;
(h)
    rights of set off, rights over a margin call account, any form of cash
collateral or similar arrangement, in any case for obligations incurred in
respect of any Hedging Transactions so long as such Liens do not encumber assets
securing the Obligations; and
(i)
    extensions, renewals, or replacements of any Lien referred to in paragraphs
(a) through (e) of this Section 7.2; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.
Section 7.3.
    Fundamental Changes.
(a)
    The Borrower will not, and will not permit any Subsidiary Guarantor to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Event of Default shall have occurred and be continuing (i) the Borrower or any
Subsidiary may merge with a Person if the Borrower (or such Subsidiary if the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Subsidiary Guarantor, the Subsidiary Guarantor shall be the
surviving Person, (iii) the Borrower may sell the stock of any Subsidiary and
any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets so long as the Borrower shall be in compliance,
on a pro forma basis after giving effect to such sale, with the covenants
contained in Article VI, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been provided for under Section 5.1, and (iv) any Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower, is not materially
disadvantageous to the Lenders, and all assets of such Subsidiary are
transferred to the Borrower or a Subsidiary Guarantor.
(b)
    The Borrower will not, and will not permit any Subsidiary Guarantor to,
engage in any business other than businesses of the type conducted by the
Borrower and the Subsidiary Guarantors on the date hereof and businesses
reasonably related or ancillary thereto. The Special Purpose Subsidiaries will
not engage in any business other than to hold such assets and conduct such
business as is consistent with its purpose and businesses reasonably related
thereto.
Section 7.4.
    Restricted Payments. The Borrower will not, and will not permit any
Subsidiary Guarantor to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or Indebtedness contractually subordinated to the Obligations of
the Borrower or any Guarantee thereof or


EAST\126926138.18    63

--------------------------------------------------------------------------------





any options, warrants, or other rights to purchase such common stock or such
Indebtedness, whether now or hereafter outstanding (each, a “Restricted
Payment”), except for:
(b)
    dividends payable by the Borrower solely in shares of any class of its
common stock;
(c)
    Restricted Payments made by any Subsidiary to the Borrower or to another
Subsidiary, on at least a pro rata basis with any other shareholders if such
Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;
(d)
    the Borrower may declare and pay dividends and distributions in either case
in cash or other property (excluding for this purpose the Borrower’s common
stock) in or with respect to any taxable year of the Borrower (or any calendar
year, as relevant) in amounts not to exceed the Applicable Distribution
Percentage as of such date of the amounts that are required to be distributed
to: (i) allow the Borrower to satisfy the minimum distribution requirements
imposed by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year the Borrower’s liability for
federal income taxes imposed on (A) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(B) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero the Borrower’s liability for
federal excise taxes for any such calendar year imposed pursuant to Section 4982
of the Code (or any successor thereto) (the collective amounts able to be
distributed pursuant to this Section 7.4(c) in or with respect to any taxable
year of the Borrower (or any calendar year, as relevant), the “Required Payment
Amount”, provided that for purposes of calculating the amount of any Restricted
Payment that may be made at any time under this Section 7.4 by reference to the
Required Payment Amount for any taxable year of the Borrower (or any calendar
year, as relevant), such Required Payment Amount shall be calculated by
deducting with respect to such taxable year (or calendar year, as applicable)
all amounts previously distributed in respect of such Required Payment Amount
for such taxable year (or calendar year, as relevant)); and
(e)
    so long as no Event of Default has occurred and is continuing, Restricted
Payments to repurchase Equity Interests of the Borrower from officers, directors
and employees of the Investment Advisor, the Borrower or any of its Subsidiaries
or their authorized representatives upon the death, disability or termination of
employment of such employees or termination of their seat on the board of
directors (or comparable governing body) of the Investment Advisor or the
Borrower or any of its Subsidiaries in an amount not to exceed $1,000,000 during
any Fiscal Year.
Section 7.5.
    Sale of Assets. The Borrower will not, and will not permit any Subsidiary
Guarantor to, convey, sell, lease, assign, transfer or otherwise dispose of, any
of its assets, business or property, whether now owned or hereafter acquired,
or, in the case of any Subsidiary Guarantor, issue or sell any shares of such
Subsidiary Guarantor’s common stock to any Person other than the Borrower or
another Subsidiary Guarantor (or to qualified directors if required by
applicable law), except (a) the sale or other disposition for fair market value
of obsolete or worn out property or other property not necessary for operations
disposed of in the ordinary course of business; (b) so long as no Collateral
Base Deficiency will result therefrom, the sale of inventory, Permitted
Investments, Cash and Cash Equivalents, Portfolio Investments or other
investments in the ordinary course of business, and (c) so long as no Collateral
Base Deficiency will result therefrom, any sale or other disposition if, after
giving effect thereto the Borrower


EAST\126926138.18    64

--------------------------------------------------------------------------------





shall be in compliance on a pro forma basis after giving effect to such sale,
with the covenants contained in Article VI, in each case recomputed as at the
last day of the most recently ended fiscal quarter of the Borrower for which
financial statements have been provided for under Section 5.1, provided,
however, that notwithstanding the foregoing, (i) with respect to any sale of a
Portfolio Investment, any Principal Proceeds or Sale Proceeds received in
respect thereof shall be remitted directly to a Controlled Account (subject to
Section 5.14(a)), (ii) if a Default (other than a Payment Default) or an Event
of Default has occurred and is continuing, neither the Borrower nor any
Subsidiary Guarantor shall be permitted to sell any Portfolio Investment unless
(A) the outstanding principal balance of the Loans as of such date is less than
90% of the Collateral Base as of such date both before and after giving effect
to the sale of such Portfolio Investment and the receipt of proceeds therefrom,
or (B) with respect to any sale of a Portfolio Investment, the sale price
thereof shall not, without the prior written consent of the Administrative
Agent, be less than the Fair Market Value of such Portfolio Investment, and
(iii) if a Material Event of Default has occurred, or if a Collateral Base
Deficiency has occurred and the Borrower is then required to comply with a
Collateral Base Deficiency Cure Plan in order to cure such Collateral Base
Deficiency in accordance with Section 2.5(b), neither the Borrower nor any
Subsidiary Guarantor shall be permitted to sell any Portfolio Investment except
in accordance with a disposition plan prepared by the Borrower and approved by
the Administrative Agent in its Permitted Discretion (which plan, in the case of
any such Collateral Base Deficiency, may be the applicable Collateral Base
Deficiency Cure Plan if so approved by the Administrative Agent in its Permitted
Discretion).
Section 7.6.
    Transactions with Affiliates. The Borrower will not, and will not permit any
Subsidiary Guarantor to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business on an arm’s-length basis, (b)
transactions between or among the Borrower and any Subsidiary Guarantor not
involving any other Affiliates, (c) the transactions provided for in, and
amounts payable under, the Investment Advisory Agreement and Administration
Agreement, (d) any transaction permitted by this Agreement, and (e) the payment
of compensation and reimbursement of expenses of officers and directors in a
manner consistent with the current practices of the Borrower and general market
practice, and indemnification to officers and directors in the ordinary course
of business.
Section 7.7.
    Restrictive Agreements. The Borrower will not, and will not permit any
Subsidiary Guarantor to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon (a)
the ability of the Borrower or any Subsidiary Guarantor to create, incur or
permit any Lien upon any of its assets or properties, whether now owned or
hereafter acquired, or (b) the ability of any Subsidiary Guarantor to pay
dividends or other distributions with respect to its common stock, to make or
repay loans or advances to the Borrower or any other Subsidiary Guarantor, to
Guarantee Indebtedness of the Borrower or any other Subsidiary Guarantor or to
transfer any of its property or assets to the Borrower or any Subsidiary
Guarantor of the Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement or any other Loan
Document, (ii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary
Guarantor pending such sale, provided such restrictions and conditions apply
only to the Subsidiary Guarantor that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness, (iv) clause (a) shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof, (v)
the foregoing shall not apply to any


EAST\126926138.18    65

--------------------------------------------------------------------------------





document, agreement, instrument or other arrangement pertaining to any sale,
lease or other disposition of any asset permitted by this Agreement or any Lien
permitted by this Agreement on such asset, in each case, only to the extent
applicable to such asset and no other assets, (vi) the foregoing shall not apply
to any document, agreement, instrument or other arrangement that imposes
customary restrictions on Equity Interests, (vii) the foregoing shall not apply
to customary restrictions and conditions contained in any repurchase agreements
or any other credit facility established for the purpose of purchasing or buying
U.S. Government Securities in the ordinary course of business consistent with
past practice and to the extent not prohibited under this Agreement and (viii)
the foregoing shall not apply to any document, agreement, instrument or other
arrangement that does not restrict in any manner the Liens created pursuant to
the Loan Documents on any Collateral securing the Secured Obligations (as
defined in the Security Agreement) and does not require the granting of any Lien
securing any Indebtedness or other obligation (other than such “Secured
Obligations”) as a result of the granting of Liens on or pledge of property of
any Loan Party to secure the Loans.
Section 7.8.
    Sale and Leaseback Transactions. The Borrower will not, and will not permit
any Subsidiary Guarantor to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereinafter acquired, and thereafter rent
or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred.
Section 7.9.
    Hedging Transactions. The Borrower will not, and will not permit any of the
Subsidiaries to, enter into any Hedging Transaction, other than Hedging
Transactions entered into in the ordinary course of business (i) to hedge or
mitigate risks to which the Borrower or any Subsidiary Guarantor is exposed in
the conduct of its business or the management of its assets or liabilities, or
(ii) with any counterparty who is or is anticipated to become, at the time that
the Hedging Transaction is entered into, a borrower from a Loan Party or the
issuer of a debt or equity interest to a Loan Party, which Hedging Transaction
is entered into to hedge or mitigate risks to which such counterparty and its
affiliates are exposed in the conduct of their businesses or the management of
their assets or liabilities, or (iii) to hedge or mitigate risks to which a Loan
Party is exposed under Hedging Transactions described in the preceding clause
(ii) or to effect an offset or unwind, in whole or in part, of any other Hedging
Transaction; provided that the Loan Parties shall act in a reasonable manner in
offsetting Hedging Transactions, in whole or in part, under clause (iii). Solely
for the avoidance of doubt, the Borrower acknowledges that a Hedging Transaction
entered into solely for speculative purposes (which shall be deemed to include
any Hedging Transaction under which the Borrower or any Subsidiary Guarantor is
or may become obliged to make any payment (i) in connection with the purchase by
any third party of any common stock or any Indebtedness or (ii) as a result of
changes in the market value of any common stock or any Indebtedness) is not a
Hedging Transaction entered into in the ordinary course of business to hedge or
mitigate risks.
Section 7.10.
    Accounting Changes. The Borrower will not, and will not permit any
Subsidiary Guarantor to, make any significant change in accounting treatment or
reporting practices, except as required or permitted by GAAP, or change the
fiscal year of the Borrower or of any Subsidiary Guarantor, except to change the
fiscal year of a Subsidiary Guarantor to conform its fiscal year to that of the
Borrower.
Section 7.11.
    Amendment to Material Documents. Without the prior written consent of the


EAST\126926138.18    66

--------------------------------------------------------------------------------





Administrative Agent, the Borrower will not, and will not permit any of its
Subsidiaries to, agree to or permit any amendment, modification or waiver of any
provision of (a) the Investment Advisory Agreement or the Administration
Agreement if the effect of such amendment, modification or waiver is to increase
the amount of fees or other amounts payable by the Borrower or any of its
Subsidiaries under such agreements or accelerate the payment schedule with
respect to such fees or such other amounts; or (b) any of the provisions of any
agreement, instrument or other document evidencing or relating to any Unsecured
Longer-Term Indebtedness that would result in such Indebtedness not meeting the
requirements of the definition of “Unsecured Longer-Term Indebtedness”.
Section 7.12.
    Intercompany Investments. The Borrower will not, and will not permit any
Subsidiary Guarantor to, make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or any assets
of, or make any other investment in, any Subsidiary that is not a Loan Party in
excess of $250,000 in the aggregate from and after the Closing Date.
Section 7.13.
    Payments of Unsecured Longer-Term Indebtedness. The Borrower will not, nor
will it permit any of its Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of
or make any voluntary payment or prepayment of the principal of or interest on,
or any other amount owing in respect of, any Unsecured Longer-Term Indebtedness
(other than the refinancing of Unsecured Longer-Term Indebtedness with
Indebtedness permitted under Section 7.1(j)), except for, in each case so long
as no Material Event of Default has occurred and is continuing, regularly
scheduled payments of interest in respect thereof required pursuant to the
instruments evidencing such Indebtedness and the payment when due of the types
of fees and expenses that are customarily paid in connection with such
Indebtedness (it being understood that: (w) the conversion features into
Permitted Equity Interests under convertible notes; (x) the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests; and
(y) any cash payment on account of interest or expenses on such convertible
notes made by the Borrower in respect of such triggering and/or settlement
thereof, shall be permitted).


ARTICLE VIII
    

EVENTS OF DEFAULT
Section 8.1.
    Events of Default. If any of the following events (each an “Event of
Default”) shall occur:
(j)
    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment or otherwise; or
(k)
    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount payable under clause (a) of this Section 8.1)
payable under this Agreement or any


EAST\126926138.18    67

--------------------------------------------------------------------------------





other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days; or
(l)
    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect (other than those representations and
warranties which are qualified by materiality, “Material Adverse Effect” or a
similar materiality qualifier, in which case such representations and warranties
shall be true and correct in all respects) when made or deemed made or
submitted; or
(m)
    the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 2.18(a) or (b), 5.1, 5.2, or 5.3 (solely with respect to
the maintenance of Borrower’s legal existence) or Articles VI or VII; or
(n)
    any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in clauses (a), (b)
and (d) above or any other Loan Document), and such failure shall remain
unremedied for 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent; or
(o)
    the Borrower or any Subsidiary Guarantor (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Material Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Material Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Material Indebtedness; or any such Material Indebtedness shall
be declared to be due and payable; or required to be prepaid or redeemed (other
than by a regularly scheduled required prepayment or redemption), purchased or
defeased, or any offer to prepay, redeem, purchase or defease such Material
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or
(p)
    the Borrower or any Subsidiary Guarantor shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1(g), (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any such Subsidiary Guarantor or for a substantial
part of its assets, (iv) file an answer admitting the material


EAST\126926138.18    68

--------------------------------------------------------------------------------





allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
(q)
    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary Guarantor or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary Guarantor or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
(r)
    the Borrower or any Subsidiary Guarantor shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
(s)
    an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred and for which there remains unsatisfied
liability, would reasonably be expected to result in a Material Adverse Effect;
or
(t)
    any judgment or order for the payment of money in excess of $1,500,000 in
the aggregate shall be rendered against the Borrower or any Subsidiary
Guarantor, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) the same shall remain
undischarged for a period of 30 consecutive days following the entry of such
judgment during which 30 day period such judgment shall not have been vacated,
stayed, discharged or bonded pending appeal; or
(u)
    any non-monetary judgment or order shall be rendered against the Borrower or
any Subsidiary Guarantor that would reasonably be expected to have a Material
Adverse Effect, and the same shall remain undischarged for a period of 30
consecutive days following the entry of such judgment or order during
which 30 day period such judgment or order shall not have been vacated, stayed,
discharged or bonded pending appeal; or
(v)
    a Change in Control shall occur or exist; or
(w)
    any material provision of any Security Document shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Guarantor or
the Borrower, as applicable, or any Subsidiary Guarantor or the Borrower shall
so state in writing, any Subsidiary Guarantor or the Borrower shall seek to
terminate any Security Document except to the extent expressly permitted under
the Loan Documents;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written consent of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the


EAST\126926138.18    69

--------------------------------------------------------------------------------





Commitments, whereupon the Commitment of each Lender shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
(iii) exercise all remedies contained in any other Loan Document; and (iv)
exercise any other remedies available at law or equity; and that, if an Event of
Default specified in either clause (g) or (h) shall occur, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Section 8.2.
    Application of Proceeds from Collateral. All proceeds from each sale of, or
other realization upon, all or any part of the Collateral, or if received after
acceleration of the Loans by the Administrative Agent or the Lenders after an
Event of Default arises shall be applied as follows:
(c)
    first, to the reimbursable expenses of the Administrative Agent incurred in
connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;
(d)
    second, to the fees and other reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents, until the same
shall have been paid in full;
(e)
    third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;
(f)
    fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;
(g)
    fifth, to the aggregate outstanding principal amount of the Loans until the
same shall have been paid in full, allocated pro rata among the Lenders based on
their respective Pro Rata Shares of the aggregate amount of such Loans;
(h)
    sixth, to all other Obligations due and owing to the Lenders; and
(i)
    seventh, to the extent any proceeds remain, to the Borrower or as otherwise
provided by a court of competent jurisdiction
All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares.
ARTICLE IX
    

THE ADMINISTRATIVE AGENT


EAST\126926138.18    70

--------------------------------------------------------------------------------





Section 9.1.
    Appointment of Administrative Agent. Each Lender irrevocably appoints MidCap
Financial Trust as the Administrative Agent and authorizes it to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent under this Agreement and the other Loan Documents, together
with all such actions and powers that are reasonably incidental thereto. The
Administrative Agent may perform any of its duties hereunder or under the other
Loan Documents by or through any one or more sub-agents or attorneys-in-fact
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent or attorney-in-fact may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions set forth in this Article shall apply to any such sub-agent or
attorney-in-fact and the Related Parties of the Administrative Agent, any such
sub-agent and any such attorney-in-fact and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Section 9.2.
    Nature of Duties of Administrative Agent. The Administrative Agent shall not
have any duties or obligations except those expressly set forth in this
Agreement and the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
those discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it, its sub-agents or attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care. The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements, or other terms and conditions
set forth in any Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of any Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article III or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. The Administrative Agent
may consult with legal counsel (including counsel for the Borrower) concerning
all matters pertaining to such duties.
Section 9.3.
    Lack of Reliance on the Administrative Agent. Each of the Lenders
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based


EAST\126926138.18    71

--------------------------------------------------------------------------------





on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each of the Lenders
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, continue to make its own decisions in
taking or not taking of any action under or based on this Agreement, any related
agreement or any document furnished hereunder or thereunder.
Section 9.4.
    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
act, unless and until it shall have received instructions from such Lenders; and
the Administrative Agent shall not incur liability to any Person by reason of so
refraining. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders where required by the terms of
this Agreement.
Section 9.5.
    Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed, sent or made by the proper
Person. The Administrative Agent may also rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or not taken by it in accordance with the advice of such
counsel, accountants or experts.
Section 9.6.
    The Administrative Agent in its Individual Capacity. The bank serving as the
Administrative Agent shall have the same rights and powers under this Agreement
and any other Loan Document in its capacity as a Lender as any other Lender and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Administrative Agent in its individual capacity. The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.
Section 9.7.
    Successor Administrative Agent.
(g)
    The Administrative Agent may resign at any time by giving notice thereof to
the Lenders and the Borrower. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Administrative Agent, subject to the
approval by the Borrower provided that no Event of Default shall exist at such
time. If no successor Administrative Agent shall have been so appointed, and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of


EAST\126926138.18    72

--------------------------------------------------------------------------------





America or any state thereof or a bank which maintains an office in the United
States, having a combined capital and surplus of at least $500,000,000.
(h)
    Upon the acceptance of its appointment as the Administrative Agent hereunder
by a successor, such successor Administrative Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
Section 9.8.
    Authorization to Execute other Loan Documents. Each Lender hereby authorizes
the Administrative Agent to execute on behalf of all Lenders (a) all Loan
Documents other than this Agreement, (b) any release of the guaranty of a
Subsidiary Guarantor to the extent expressly permitted by this Agreement, and
(c) any release of collateral to the extent expressly permitted by this
Agreement.
ARTICLE X
    

MISCELLANEOUS
Section 10.1.
    Notices.
(f)
    Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices and other communications to any party
herein to be effective shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy or electronic mail, as follows:


EAST\126926138.18    73

--------------------------------------------------------------------------------





To the Borrower:
OHA Investment Corporation
c/o Oak Hill Advisors, LP
201 Main Street, Suite 1250
Fort Worth, Texas 76102
Attention: Cory Gilbert
Fax: 817-215-2809
Email: cgilbert@oakhilladvisors.com


With a copy (which shall not constitute notice) to:
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Fax No.: 212-698-3599
E-mail: jay.alicandri@dechert.com
 
To the Administrative Agent:
MIDCAP FINANCIAL TRUST
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, #200
Bethesda, Maryland 20814
Attn: Account Manager for OHA Transaction
Fax No.: 301-941-1450
Email: notices@midcapfinancial.com




With a copy to:
MIDCAP FINANCIAL TRUST
c/o MidCap Financial Services, LLC, as servicer
7255 Woodmont Avenue, #200
Bethesda, Maryland 20814
Attn: General Counsel
Fax No.: 301-941-1450
Email: legalnotices@midcapfinancial.com


DLA Piper LLP (US)
500 Eighth Street, NW
Washington, DC 20004
Attention: Rich Davis
Email: richard.davis@dlapiper.com 


 
 
To any other Lender:
the address set forth in the Assignment and Acceptance executed by such Lender



Any party hereto may change its address, telecopy number or e-mail for notices
and other communications hereunder by notice to the other parties hereto. All
such notices and other communications shall, when transmitted by overnight
delivery, or faxed, be effective when delivered for overnight (next-day)
delivery, or transmitted in legible form by facsimile machine, respectively, or
if mailed, upon the third Business Day after the date deposited into the mail or
if delivered, upon delivery, or if transmitted by electronic mail, upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement; provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient); provided, that notices delivered to
the Administrative Agent shall not be effective until actually received by such
Person at its address specified in this Section 10.1.


EAST\126926138.18    74

--------------------------------------------------------------------------------





(g)
    Any agreement of the Administrative Agent and the Lenders herein to receive
certain notices by telephone or facsimile is solely for the convenience and at
the request of the Borrower. The Administrative Agent and the Lenders shall be
entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Administrative Agent and
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Administrative Agent or the Lenders in
reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent
and the Lenders to receive written confirmation of any telephonic or facsimile
notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
Section 10.2.
    Waiver; Amendments.
(a)
    No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or any other Loan Document, and no course of
dealing between the Borrower and the Administrative Agent or any Lender, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power or any abandonment or discontinuance of steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power hereunder or thereunder. The rights and
remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 10.2, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default or Event of Default at the time.
(b)
    No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Required Lenders or the Borrower and the Administrative Agent
with the consent of the Required Lenders and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no amendment or waiver shall: (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the date fixed for any payment of any principal
of, or interest on, any Loan or interest thereon or any fees hereunder or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
for the termination or reduction of any Commitment, without the written consent
of each Lender affected thereby, (iv) change Section 2.14(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
10.2 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender; (vi) release all or
substantially all of the guarantors or limit the liability of any such
guarantors under any guaranty


EAST\126926138.18    75

--------------------------------------------------------------------------------





agreement, without the written consent of each Lender; (vii) change Section 8.2
in a manner that would alter the application of proceeds from Collateral without
prior written consent of each Lender, (viii) release all or substantially all
collateral (if any) securing any of the Obligations without the written consent
of each Lender or (ix) increase the Commitment of any Lender without the written
consent of such Lender; provided further, that no such agreement shall amend,
modify or otherwise affect the rights, duties or obligations of the
Administrative Agent without the prior written consent of such Person.
Notwithstanding anything contained herein to the contrary, this Agreement may be
amended and restated without the consent of any Lender (but with the consent of
the Borrower and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Sections 2.11, 2.12, 2.13 and 10.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement. Notwithstanding anything to the contrary herein, (x) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender and (y) no consent
shall be required, and the Administrative Agent is hereby authorized to (1)
release any Lien covering any asset or property (and to release any such
guarantor) that is the subject of either a disposition of such asset or property
permitted hereunder or a disposition to which the Required Lenders or the
required number or percentage of Lenders have consented, (2) release the
guaranty of a Subsidiary upon the sale or other disposition of a Subsidiary
permitted hereunder or sale or other disposition to which the Required Lenders
or the required number or percentage of Lenders have consented and (3) release
all Liens and guarantees of the Loan Parties upon the Termination Date
(including in connection with a complete refinancing), and the Administrative
Agent, in each case of the foregoing clauses (1) through (3) and at the Loan
Parties’ expense, agrees to take all actions, and to deliver to the Borrower and
any other applicable Loan Party all termination statements, releases or other
documents, reasonably necessary to evidence such release. Without limiting the
provision of Section 10.3, the Borrower shall reimburse the Administrative Agent
upon demand for all costs and out of pocket expenses, including the fees,
charges and disbursements of outside counsel for the Administrative Agent and
its Affiliates, incurred by it in connection with any action contemplated by
this Section 10.2.
Section 10.3.
    Expenses; Indemnification.
(e)
    The Borrower shall pay (i) all reasonable and documented out-of-pocket costs
and expenses of the Administrative Agent and its Affiliates, including the
reasonable and documented fees, charges and disbursements of one outside counsel
for the Administrative Agent and its Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), and (ii) all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
or any Lender (including, without limitation, the reasonable and documented
fees, charges and disbursements of one outside counsel for the Administrative
Agent and the Lenders in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section 10.3, or in connection with the Loans made hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.


EAST\126926138.18    76

--------------------------------------------------------------------------------





(f)
    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one outside counsel for all Indemnitees
collectively), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of any Indemnitee, (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (z) result from disputes solely among Indemnitees not involving any act or
omission of the Borrower or any Loan Party (other than any dispute against
MidCap Financial Trust in its capacity as Administrative Agent).
(g)
    Reserved.
(h)
    To the extent that the Borrower fails to pay any amount required to be paid
to the Administrative Agent under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent such Lender’s Pro Rata Share
(determined as of the time that the unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided, that the unreimbursed expense or
indemnified payment, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.
(i)
    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, punitive or exemplary damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or the use of proceeds thereof.
(j)
    All amounts due under this Section 10.3 shall be payable promptly after
written demand therefor.


EAST\126926138.18    77

--------------------------------------------------------------------------------





Section 10.4.
    Successors and Assigns.
(a)
    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)
    Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)
    Minimum Amounts.
(A)
    in the case of (I) an assignment of the entire remaining amount of the
assigning Lender’s Loans at the time owing to it, (II) an assignment to an
Eligible Assignee, (III) an assignment and delegation to a group of new Lenders
acquiring in simultaneous assignments or (IV) any sale that any Lender is
required to make or that is made by such Lender in good faith, in each case, in
order to comply with, in such Lender’s reasonable opinion, any Requirements of
Law, no minimum amount need be assigned; and
(B)
    in any case not described in paragraph 10.4(b)(i)(A) of this Section, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless the Administrative Agent
otherwise consents.
(ii)
    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.
(iii)
    Required Consents. No consent shall be required for any assignment except to
the extent required by Section 10.4(b)(i)(B) and, in addition:


EAST\126926138.18    78

--------------------------------------------------------------------------------





(A)
    the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to an Eligible Assignee; and
(B)
    the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment.
For purposes of this Section 10.4(b)(iii), Borrower shall be deemed to have
reasonably withheld consent to an assignment for which its consent is required
hereunder if the proposed assignment is to (x) a Competitor or an Affiliate
thereof or (y) a Disqualified Institution or any Affiliate thereof.
Notwithstanding anything to the contrary contained herein, with respect to any
assignment regarding which the Borrower’s consent is required under this Section
10.4(b)(iii)), the Borrower shall be deemed to have consented to such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received written notice of such
proposed assignment.
(iv)
    Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (unless such fee is waived by the
Administrative Agent), and the assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
(v)
    No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries (or a holding company,
investment vehicle or trust for, or owned or operated for the primary benefit
of, a natural person).
(vi)
    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.13 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
10.4.


EAST\126926138.18    79

--------------------------------------------------------------------------------





(c)
    The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Bethesda, Maryland a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(d)
    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or interest thereon or any fees hereunder or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section 10.4 or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender except to the extent such release is expressly provided under the terms
of any Subsidiary Guarantee Agreement; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations. Subject to paragraph (e) of
this Section 10.4, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.11, 2.12, and 2.13 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 10.4. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant


EAST\126926138.18    80

--------------------------------------------------------------------------------





Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(e)
    A Participant shall not be entitled to receive any greater payment under
Section 2.11 and Section 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.13 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.13(f) as though it were a Lender.
(f)
    Notwithstanding anything to the contrary contained herein, any Lender may at
any time, without the consent of, or notice to, the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or in connection with a repurchase agreement; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 10.5.
    Governing Law; Jurisdiction; Consent to Service of Process.
(m)
    This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.
(n)
    The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the United States District Court
of the Southern District of New York, and of any state court of the State of New
York sitting in New York County and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York state
court or, to the extent permitted by applicable law, such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.


EAST\126926138.18    81

--------------------------------------------------------------------------------





(o)
    The Borrower irrevocably and unconditionally waives any objection which it
may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section 10.5 and brought in any
court referred to in paragraph (b) of this Section 10.5. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(p)
    Each party to this Agreement irrevocably consents to the service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement or
in any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by law.
Section 10.6.
    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.6.
Section 10.7.
    Right of Setoff. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, each Lender
shall have the right, at any time or from time to time upon the occurrence and
during the continuance of an Event of Default, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, to set off and apply against all deposits (general
or special, time or demand, provisional or final) of the Borrower at any time
held or other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any and all Obligations held by such
Lender irrespective of whether such Lender shall have made demand hereunder and
although such Obligations may be unmatured. Each Lender agrees promptly to
notify the Administrative Agent and the Borrower after any such set-off and any
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application. Each Lender
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender.
Section 10.8.
    Counterparts; Integration. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or electronic mail), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Agreement, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.


EAST\126926138.18    82

--------------------------------------------------------------------------------





Section 10.9.
    Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.11,
2.12, 2.13, 10.3, the last sentence of 10.2 and Article IX shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans or the termination
of this Agreement or any provision hereof. All representations and warranties
made herein, in the certificates, reports, notices, and other documents
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the other Loan Documents, and the making of the Loans.
Section 10.10.
    Severability. Any provision of this Agreement or any other Loan Document
held to be illegal, invalid or unenforceable in any jurisdiction, shall, as to
such jurisdiction, be ineffective to the extent of such illegality, invalidity
or unenforceability without affecting the legality, validity or enforceability
of the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 10.11.
    Confidentiality.
(a)
    Each of the Administrative Agent and each Lender agrees to take normal and
reasonable precautions to maintain the confidentiality of any information
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary or pursuant to any request, visitation, inspection, audit,
examination or discussion in respect of the Borrower, any of its Subsidiaries or
any of their respective businesses, assets or operations, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent or any such Lender, including without limitation accountants, legal
counsel and other advisors, as well as any rating agencies, insurance industry
associations, financing sources and portfolio management servicers, (ii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section 10.11, or which becomes
available to the Administrative Agent, any Lender or any Related Party of any of
the foregoing on a nonconfidential basis from a source other than the Borrower,
(v) in connection with the exercise of any remedy hereunder or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) to any actual or prospective assignee or Participant of any interest in the
Loans, Administrative Agent or a Lender, and to prospective contractual
counterparties (or the professional advisors thereto); provided that such
Persons are bound by obligations of confidentiality, or (vii) with the consent
of the Borrower. Any Person required to maintain the confidentiality of any
information as provided for in this Section 10.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.


EAST\126926138.18    83

--------------------------------------------------------------------------------





(b)
    Anything in this Agreement to the contrary notwithstanding, Administrative
Agent may disclose information concerning the terms and conditions of this
Agreement and the other Loan Documents to loan syndication and pricing reporting
services or in its marketing or promotional materials, with such information to
consist of deal terms and other information customarily found in such
publications or marketing or promotional materials and may otherwise use the
name, logos, and other insignia of Borrower and the Loans provided hereunder in
any “tombstone” or other advertisements, on its website or in other marketing
materials of the Administrative Agent.
(c)
    The Loan Parties acknowledge that Administrative Agent or its Affiliates may
make available to the Lenders materials or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities). The Loan Parties shall be deemed to
have authorized Administrative Agent and its Affiliates and the Lenders to treat
Borrower Materials marked “PUBLIC” or otherwise at any time filed with the
Securities and Exchange Commission as not containing any material non-public
information with respect to the Loan Parties or their securities for purposes of
United States federal and state securities laws. All Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor” (or another similar term). Administrative Agent
and its Affiliates and the Lenders shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” or that are not at any time filed with
the Securities and Exchange Commission as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).
Section 10.12.
    Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which may be treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate of interest (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by a Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
Section 10.13.
    Reserved.
Section 10.14.
    Patriot Act. The Administrative Agent and the Lenders hereby notify the Loan
Parties that each Lender subject to the USA Patriot Act of 2001 (31 U.S.C. 5318
et seq.), pursuant to Section 326 thereof, is required to obtain, verify and
record information that identifies the Loan Parties, including the name and
address of each Loan Party and other information allowing such Lender to
identify the Loan Parties in accordance with such act.


EAST\126926138.18    84

--------------------------------------------------------------------------------





Section 10.15.
    NO ORAL AGREEMENTS, WAIVER. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
Section 10.16.
    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)
    the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)
    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
     a reduction in full or in part or cancellation of any such liability;
(ii)
    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)
    the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.




(remainder of page left intentionally blank)




EAST\126926138.18    85

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
OHA INVESTMENT CORPORATION


By:  /s/ Steven Wayne   
Name: Steven Wayne
Title: Chief Executive Officer















































[Signature Page to Credit Agreement]


EAST\126926138.18

--------------------------------------------------------------------------------







 
MIDCAP FINANCIAL TRUST, as Administrative Agent


By: Apollo Capital Management, L.P.,
        its investment manager


By: Apollo Capital Management, GP, LLC,
        its general partner


By:  /s/ Maurice Amsellem   
Name: Maurice Amsellem
Title: Authorized Signatory













































































EAST\126926138.18

--------------------------------------------------------------------------------







[Signature Page to Credit Agreement]
 
MIDCAP FUNDING V TRUST, as a Lender


By: Apollo Capital Management, L.P.,
        its investment manager


By: Apollo Capital Management, GP, LLC,
        its general partner


By:  /s/ Maurice Amsellem   
Name: Maurice Amsellem
Title: Authorized Signatory







































































[Signature Page to Credit Agreement]


EAST\126926138.18